
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1

EXECUTION COPY

--------------------------------------------------------------------------------


TRANSACTION AGREEMENT


--------------------------------------------------------------------------------

between
CREDIT SUISSE FIRST BOSTON (USA), INC.,
and
THE BANK OF NEW YORK COMPANY, INC.
Dated as of January 7, 2003

--------------------------------------------------------------------------------




Table of Contents


 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I
DEFINITIONS SECTION 1.01.   Certain Defined Terms   2 SECTION 1.02.  
Definitions   9
ARTICLE II
PURCHASE AND SALE
SECTION 2.01.
 
Purchase and Sale of the Equity Interests and the Transferred Assets
 
11 SECTION 2.02.   Purchase Price; Earnout   11 SECTION 2.03.   Closing   11
SECTION 2.04.   Closing Deliveries by the Seller   12 SECTION 2.05.   Closing
Deliveries by the Purchaser   13 SECTION 2.06.   Adjustment of Purchase Price  
13
ARTICLE III
REPRESENTATIONS AND WARRANTIES
OF THE SELLER
SECTION 3.01.
 
Organization, Authority and Qualification of the Seller
 
14 SECTION 3.02.   Organization, Authority and Qualification of the Pershing
Companies   14 SECTION 3.03.   Capital Stock of the Company and the Sister
Companies; Ownership of the Shares and the LLC Interests   15 SECTION 3.04.  
Subsidiaries   16 SECTION 3.05.   No Interests   17 SECTION 3.06.   Corporate
Books and Records; Internal Controls   17 SECTION 3.07.   No Conflict   17
SECTION 3.08.   Consents and Approvals   17 SECTION 3.09.   Financial
Information   18 SECTION 3.10.   No Undisclosed Liabilities   18 SECTION 3.11.  
Conduct in the Ordinary Course; Absence of Certain Changes, Events and
Conditions   18 SECTION 3.12.   Litigation   19 SECTION 3.13.   Registrations  
19 SECTION 3.14.   Compliance with Laws   19 SECTION 3.15.   Material Contracts
  21 SECTION 3.16.   Real Property   22 SECTION 3.17.   Intellectual Property  
22 SECTION 3.18.   Assets   23 SECTION 3.19.   Employee Benefit Plans; Labor
Matters   23 SECTION 3.20.   Taxes   25 SECTION 3.21.   Brokers   26 SECTION
3.22.   No Other Representations   27 SECTION 3.23.   Customer Clearing
Agreements   27 SECTION 3.24.   Insurance   27 SECTION 3.25.   Derivatives; etc.
  28

i

--------------------------------------------------------------------------------


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
SECTION 4.01.
 
Organization and Authority of the Purchaser
 
28 SECTION 4.02.   No Conflict   28 SECTION 4.03.   Governmental Consents and
Approvals   28 SECTION 4.04.   Investment Purpose   29 SECTION 4.05.   Financing
  29 SECTION 4.06.   Litigation   29 SECTION 4.07.   Brokers   29
ARTICLE V
ADDITIONAL AGREEMENTS
SECTION 5.01.
 
Conduct of Business Prior to the Closing
 
29 SECTION 5.02.   Access to Information   29 SECTION 5.03.   Confidentiality  
30 SECTION 5.04.   Regulatory and Other Authorizations; Notices and Consents  
30 SECTION 5.05.   CSFB, Inc. Joint and Several Liability   31 SECTION 5.06.  
Investigation   31 SECTION 5.07.   Use of Names   32 SECTION 5.08.   Release of
Indemnity Obligations   32 SECTION 5.09.   Other Agreements   32 SECTION 5.10.  
Leases   33 SECTION 5.11.   Conversion   33 SECTION 5.12.   Further Action   34
SECTION 5.13.   Intercompany Accounts   34 SECTION 5.14.   Transfer of Assets  
34 SECTION 5.15.   Notification of Certain Matters   34 SECTION 5.16.  
Non-Compete   34
ARTICLE VI
EMPLOYEE MATTERS
SECTION 6.01.
 
General
 
35 SECTION 6.02.   Service Recognition   35 SECTION 6.03.   WARN   35 SECTION
6.04.   Welfare Benefit Plans   35 SECTION 6.05.   Purchaser Savings Plan   36
SECTION 6.06.   Underfunded Liability in the Scheme   36 SECTION 6.07.  
Employee Compensation and Benefits   37
ARTICLE VII
TAX MATTERS
SECTION 7.01.
 
Tax Indemnities
 
38 SECTION 7.02.   Refunds and Tax Benefits   38 SECTION 7.03.   Contests   39
SECTION 7.04.   Cooperation and Exchange of Information   40 SECTION 7.05.  
Conveyance Taxes   40 SECTION 7.06.   Miscellaneous   41

ii

--------------------------------------------------------------------------------


ARTICLE VIII
CONDITIONS TO CLOSING
SECTION 8.01.
 
Conditions to Obligations of the Seller
 
42 SECTION 8.02.   Conditions to Obligations of the Purchaser   42
ARTICLE IX
INDEMNIFICATION SECTION 9.01.   Survival of Representations and Warranties   44
SECTION 9.02.   Indemnification   44 SECTION 9.03.   Third Party Claims   45
ARTICLE X
TERMINATION AND WAIVER
SECTION 10.01.
 
Termination
 
46 SECTION 10.02.   Effect of Termination   47 SECTION 10.03.   Waiver   47
ARTICLE XI
GENERAL PROVISIONS
SECTION 11.01.
 
Expenses
 
47 SECTION 11.02.   Notices   47 SECTION 11.03.   Public Announcements   48
SECTION 11.04.   Headings   48 SECTION 11.05.   Severability   48 SECTION 11.06.
  Entire Agreement   48 SECTION 11.07.   Assignment   48 SECTION 11.08.   No
Third Party Beneficiaries   48 SECTION 11.09.   Amendment   49 SECTION 11.10.  
Governing Law   49 SECTION 11.11.   Waiver Of Jury Trial   49 SECTION 11.12.  
Counterparts   49 SECTION 11.13.   Specific Performance   49

List of Exhibits
Exhibit 2.02(b)(ii)(A)
 
List of Purchaser's Customers Exhibit 2.02(b)(ii)(B)   List of Purchaser's
Prospective Customers Exhibit 2.06(a)   Interim Balance Sheet Exhibit 2.06(b)  
Calculation of Incentive Performance Bonus Exhibits 5.14(a)   Bill of Sale and
Assignment for Owned and Leased Assets Exhibit 5.14(c)   Bill of Sale and
Assignment for Excluded Assets

List of Schedules and Annexes
Annex A
 
List of Correspondents Annex B   Employees and Officers with Employment
Agreements Annex C   List of individuals referred to in the "knowledge"
definition

iii

--------------------------------------------------------------------------------



        TRANSACTION AGREEMENT, dated as of January 7, 2003, between CREDIT
SUISSE FIRST BOSTON (USA), INC., a corporation organized under the laws of the
State of Delaware (the "Seller") and THE BANK OF NEW YORK COMPANY, INC., a
corporation organized under the laws of the State of New York (the "Purchaser").

        WHEREAS, the Seller owns, directly or indirectly, all of the issued and
outstanding shares of common stock of Donaldson Lufkin & Jenrette Securities
Corporation (the "Company"), Pershing Ltd. ("Pershing Ltd.") and iNautix
Technologies, Inc. ("Tech" and, together with Pershing Ltd., the "Sister
Companies"; all of the issued and outstanding shares of common stock of the
Sister Companies being referred to herein as the "Shares");

        WHEREAS, the Seller owns indirectly a one percent general partnership
interest (the "Partnership Interest") in Pershing Trading Company L.P.
("Pershing Trading"), a Subsidiary (as defined below) of the Company, with the
remaining 99% limited partnership interest being held by the Company;

        WHEREAS, the Company, the Sister Companies and Pershing Trading,
together with their Subsidiaries, are engaged in the Business (as defined
below);

        WHEREAS, certain assets of the Pershing Companies that are not used in
the Business will be transferred by the Pershing Companies to the Seller or one
of its Affiliates (as defined below) prior to the Closing (as defined below) as
more fully set forth herein, and certain Transferred Assets (as defined below)
of the Seller and its Affiliates that are used in the Business will be sold by
the Seller and such Affiliates to the Purchaser at the Closing;

        WHEREAS, prior to the Closing, the Seller intends to effect the
conversion of the Company into a limited liability company (the "LLC") pursuant
to Section 266 of the Delaware General Corporation Law and Section 18-214 of the
Delaware Limited Liability Company Act (the "Conversion");

        WHEREAS, after the Conversion, all of the membership interests of the
Company, and, if the Seller elects to cause the conversion of Tech into a
limited liability company pursuant to Section 266 of the Delaware General
Corporation Law and Section 18-214 of the Delaware Limited Liability Company
Act, all the membership interests of Tech's successor limited liability company
(the "LLC Interests"), shall be owned by the Seller and references to the
"Company," and, as applicable, Tech, will be to such successor limited liability
company or its predecessor corporation, as the context requires;

        WHEREAS, the Seller wishes to sell, or cause its applicable Subsidiaries
to sell, to the Purchaser, and the Purchaser wishes to purchase from the Seller
or such applicable Subsidiaries, the Shares, the Partnership Interest and the
LLC Interests, as well as the Transferred Assets;

        WHEREAS, in connection with the sale to the Purchaser of the Equity
Interests (as defined below) and the Transferred Assets, the Seller and certain
of its Affiliates and the Purchaser shall enter into certain Ancillary
Agreements (as defined below) providing for an ongoing relationship between the
Seller or such Affiliates and the Purchaser;

        WHEREAS, the Employment Agreements (as defined below) have been entered
into; and

2

--------------------------------------------------------------------------------


        NOW, THEREFORE, in consideration of the premises and the mutual
agreements and covenants hereinafter set forth, the Purchaser and the Seller
hereby agree as follows:


ARTICLE I

DEFINITIONS


        SECTION 1.01. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings:

        "Action" means any claim, action, suit, arbitration, inquiry, proceeding
or investigation by or before any Governmental Authority.

        "Affiliate" means, with respect to any specified Person, any other
Person that, directly or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with, such specified
Person.

        "Agreement" or "this Agreement" means this Transaction Agreement, dated
as of January 7, 2003, between the Seller and the Purchaser (including the
Exhibits, Annexes and Schedules hereto and the Disclosure Schedule) and all
amendments hereto made in accordance with the provisions of Section 11.09.

        "Ancillary Agreements" means the Transition Services Agreement, the
Clearing Agreement, the Cross License Agreement, and the Stock Loan Agreement.

        "Business" shall mean the business of providing brokerage, execution,
clearing, settlement, data processing and investment products and services to
financial organizations as conducted by the Pershing Companies immediately prior
to the date hereof.

        "Business Day" means any day that is not a Saturday, a Sunday or other
day on which banks are required or authorized by law to be closed in The City of
New York.

        "Clearing Agreement" means the agreement to be entered into by the
Seller (or one of its Affiliates), and the Company prior to the Closing in
accordance with Section 5.09, under which the Company will, for a period of six
years following the Closing Date, provide to the Seller or such Affiliate, and
the Seller or such Affiliate will take to the same degree and extent, securities
clearing, execution and related services that are substantially similar to the
services being provided by the Business to the Company in respect of the private
client service business of the Company on the date hereof; provided that (i) the
fee schedule under such agreement will be adjusted annually so that the fee
schedule in respect of such services is no less favorable to the Seller or such
Affiliate than the fee schedule for any other introducing customer of the
Company at such time for similar services in light of volumes, business mix and
revenue, (ii) following the expiration of such agreement, none of the Seller or
any of its Affiliates will enter into an agreement with a third party under
which substantially similar services to those provided under the Clearing
Agreement would be provided to the Seller or such Affiliates by such third party
without first offering to the Company the right to provide such services to the
Seller or such Affiliates on terms that are at least as favorable to the Seller
or such Affiliates as those offered by such third party, and (iii) the standard
of services to be provided by the Company under such agreement will be customary
for similar agreements and at least commensurate with the level of such services
being provided by the Company in respect of the Excluded Assets on the date
hereof.

        "Code" means the Internal Revenue Code of 1986, as amended through the
date hereof.

        "Company Intellectual Property" means all Intellectual Property in and
to which the Pershing Companies hold, or have a right to hold, right, title and
interest, and all Intellectual Property licensed or sublicensed to the Pershing
Companies from a third party (including the Seller and its Affiliates),

3

--------------------------------------------------------------------------------


but excluding any Intellectual Property included in the Excluded Assets and the
Retained Names and Marks.

        "Company IP Licenses" means those (a) licenses of Intellectual Property
by each of the Pershing Companies to third parties (including the Seller and its
Affiliates), (b) licenses of Intellectual Property by third parties (including
the Seller and its Affiliates) to the Pershing Companies and (c) agreements
between the Pershing Companies, on the one hand, and third parties (including
the Seller and its Affiliates), on the other hand, relating to the development
or use of Intellectual Property, the development or transmission of data, or the
use, modification, framing, linking advertisement, or other practices with
respect to Internet websites, in each case, that are used in connection with the
Business.

        "Company Shares" means all the issued and outstanding shares of the
Company.

        "Confidentiality Agreement" means the letter agreement dated as of
October 18, 2002, between the Company and the Purchaser.

        "control" (including the terms "controlled by" and "under common control
with"), with respect to the relationship between or among two or more Persons,
means the possession, directly or indirectly or as trustee or executor, of the
power to direct or cause the direction of the affairs or management of a Person,
whether through the ownership of voting securities, as trustee or executor, by
contract or otherwise, including the ownership, directly or indirectly, of
securities having the power to elect a majority of the board of directors or
similar body governing the affairs of such Person.

        "Controlled Group Liability" means any Liability (i) under Title IV of
ERISA, (ii) under Section 302 of ERISA, (iii) under Sections 412 and 4971 of the
Code or (iv) as a result of failure to comply with the continuation coverage
requirements of Section 601 et seq. of ERISA and Section 4980B of the Code, in
each case, the occurrence of which does not relate to, or arise from, any action
or inaction by any director, officer, employee, agent or representative of the
Pershing Companies who is a fiduciary of any Company Benefit Plan or trust
related thereto if such action or inaction occurs with respect to a Company
Benefit Plan or trust related thereto that is maintained solely for the benefit
of current or former employees of any of the Pershing Companies.

        "Correspondent" means any Person to which any Pershing Company provides
services in connection with the Business pursuant to any Customer Clearing
Agreement.

        "Customer Clearing Agreement" means the contracts to which any Pershing
Company is a party with a Correspondent listed on Annex A, together with all
amendments, supplements, schedules and exhibits thereto.

        "Disclosure Schedule" means the Disclosure Schedule attached hereto,
dated as of the date hereof, and forming a part of this Agreement.

        "Employee" means an employee of any of the Pershing Companies who is
employed in the United States.

        "Employment Agreements" means, collectively, the employment agreements
entered into on or prior to the date hereof, between the Purchaser or one or
more Affiliates of the Purchaser and the several officers and employees
identified in Annex B.

        "Encumbrance" means any security interest, pledge, mortgage, lien
(including environmental and Tax liens), charge, encumbrance, adverse claim,
preferential arrangement or restriction of any kind, including any restriction
on the use, voting, transfer, receipt of income or other exercise of any
attributes of ownership.

        "Equity Interests" means the Shares, the Partnership Interest and the
LLC Interests.

4

--------------------------------------------------------------------------------


        "Equity Value" means the total equity of the Business, calculated on a
basis substantially consistent with the calculation of the total equity on the
Interim Balance Sheet and the other Financial Statements.

        "Excluded Actions" means any Action or any portion of any Action
commenced before or after the date hereof against any of the Pershing Companies
to the extent relating exclusively to the Legacy Business, including, without
limitation, those Actions set forth on Section 1.01 of the Disclosure Schedule.

        "Excluded Assets" means the assets and liabilities set forth in
Section 5.14(c) of the Disclosure Schedule to be transferred to the Seller or
one of its Affiliates prior to the Closing pursuant to Section 5.14(c).

        "FSA" means the Financial Services Authority located in the United
Kingdom, which assumes its full powers and responsibilities under the Financial
Services and Market Act 2000.

        "Governmental Authority" means any United States federal, state or local
or any non-United States government, governmental, regulatory or administrative
authority, agency or commission, including the SEC, any SRO, any National
Securities Exchange, the FSA, the LSE, or any court, tribunal, or judicial or
arbitral body.

        "Governmental Order" means any order, writ, judgment, injunction,
decree, stipulation, determination or award entered by or with any Governmental
Authority.

        "HSR Act" means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended, and the rules and regulations promulgated thereunder.

        "Indebtedness" means, with respect to any Person, (a) all indebtedness
of such Person, whether or not contingent, for borrowed money, (b) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (c) all indebtedness created or arising under any
conditional sale, sale leaseback or other title retention agreement with respect
to property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (d) all obligations of such Person as
lessee under leases that have been or should be, in accordance with U.S. GAAP,
recorded as capital leases, (e) all obligations, contingent or otherwise, of
such Person under acceptance, letter of credit or similar facilities, (f) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
acquire for value any capital stock of such Person or any warrants, rights or
options to acquire such capital stock, valued, in the case of redeemable
preferred stock, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends, and (g) all Indebtedness of others
referred to in clauses (a) through (f) above guaranteed directly or indirectly
in any manner by such Person or in effect guaranteed directly or indirectly by
such Person.

        "Intellectual Property" means all foreign and domestic rights in, to and
concerning (a) inventions and discoveries, whether patentable or not, and all
patents, patent applications and statutory invention registrations, including,
without limitation, renewals, extensions, continuations, continuations-in-part,
and renewal applications, including renewals, extensions and reissues of patents
("Patents"), (b) trademarks, service marks, trade dress, logos, trade names,
corporate names and other source identifiers, registrations and applications for
registration thereof, and the goodwill of the business symbolized thereby,
including all extensions, modifications and renewals of same (collectively,
"Trademarks"), (c) published and unpublished works of authorship and copyrights
therein, and copyright registrations and applications for registration thereof
and all renewals, extensions, restorations and reversions thereof (collectively,
"Copyrights"), (d) software, data, databases and compilations of information,
and (e) confidential and proprietary information, trade secrets and know-how,
including processes, schematics, business methods, formulae, drawings,
prototypes, models, designs, customer lists

5

--------------------------------------------------------------------------------


and supplier lists, in each case, to the extent a jurisdiction provides property
rights therein (collectively, "Trade Secrets").

        "IRS" means the Internal Revenue Service of the United States.

        "knowledge" means, with respect to the Seller, the actual knowledge of
any of the individuals set forth on Annex C.

        "Law" means any material federal, state, local or foreign statute, law,
ordinance, regulation, rule, code or order promulgated by a Governmental
Authority.

        "Leased Real Property" means the real property leased by the Pershing
Companies or any Affiliate thereof, as tenant, and used in connection with the
Business, together with, to the extent leased by the Pershing Companies or any
Affiliate thereof, all buildings and other structures, facilities or
improvements currently or hereafter located thereon, all fixtures, systems,
equipment and items of personal property of the Pershing Companies or any
Affiliate thereof attached or appurtenant thereto and all easements, licenses,
rights and appurtenances relating to the foregoing.

        "Legacy Business" means any business conducted by any of the Pershing
Companies prior to the Closing Date other than the Business.

        "Liabilities" means any and all debts, liabilities and obligations,
whether accrued or fixed, absolute or contingent, matured or unmatured or
determined or determinable, including those arising under any Law, Action or
Governmental Order and those arising under any contract, agreement, arrangement,
commitment or undertaking.

        "LSE" means the London Stock Exchange.

        "Material Adverse Effect" means any circumstance, change, event or
effect, taken as a whole, that is materially adverse to, or any development that
would be reasonably expected to result in a material adverse effect on the
Business, results of operations, assets or financial condition of the Pershing
Companies taken as a whole, except for any circumstance, change in or effect on,
the Pershing Companies, arising out of or attributable to (i) changes or effects
that generally affect the industries in which the Pershing Companies operate, to
the extent that such effect is not substantially more severe in the case of the
Pershing Companies than in the case of similar companies, (ii) changes in
general economic, legal, regulatory or political conditions in the U.S.,
(iii) any actions taken or omitted to be taken pursuant to the terms of this
Agreement or (iv) any effects resulting from the announcement of the
transactions contemplated by this Agreement.

        "NASD" means The National Association of Securities Dealers, Inc. and
its wholly owned subsidiary, NASD Regulation, Inc.

        "National Securities Exchange" means any national securities exchange
regulated under the Securities Exchange Act of 1934, as amended.

        "NYSE" means The New York Stock Exchange, Inc.

        "Order" means the entry in any judicial or administrative proceeding
brought under any Law by any Governmental Authority or any other Person of any
permanent or preliminary injunction or other order.

        "Permitted Encumbrances" means such of the following as to which no
enforcement, collection, execution, levy or foreclosure proceeding shall have
been commenced: (a) liens for taxes, assessments and governmental charges or
levies that are not yet due and payable or that are being contested in good
faith in proper proceedings if adequate reserves with respect thereto are
maintained in accordance with generally accepted accounting principles;
(b) Encumbrances imposed by Law, such as materialmen's, mechanics', carriers',
workmen's and repairmen's liens and other similar liens arising in

6

--------------------------------------------------------------------------------


the ordinary course of business securing obligations that are (i) not overdue
for a period of more than 30 days and (ii) not in excess of $100,000 in the case
of a single property or $500,000 in the aggregate at any time; (c) pledges or
deposits to secure obligations under workers' compensation laws or similar
legislation or to secure public or statutory obligations; and (d) minor survey
exceptions, reciprocal easement agreements and other customary encumbrances on
title to real property that (i) were not incurred in connection with any
Indebtedness and (ii) do not, individually or in the aggregate, materially
adversely affect the value or use of such property for its current and
anticipated purposes.

        "Pershing Companies" means the Company, other than with respect to the
Excluded Assets, the Sister Companies and their respective Subsidiaries.

        "Pershing Securities" means Pershing Securities Ltd.

        "Pershing Shares" means the Shares and the Company Shares.

        "Person" means any individual, partnership, firm, corporation,
association, trust, unincorporated organization or other entity, as well as any
syndicate or group that would be deemed to be a person under Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended.

        "Pre-Closing Liabilities" means (a) any and all claims (and related
Damages) against, and Liabilities (and related Damages) of, any of the Pershing
Companies arising prior to the Closing Date, and (b) any claims (and related
Damages, which shall include, without limitation, licensing fees payable after
the Closing Date relating thereto) by a third party and Liabilities (and related
Damages) in respect thereof, including those set forth in Section 3.17(b) of the
Disclosure Schedule, that the use of the Company Intellectual Property in
existence on the Closing Date and owned by any of the Pershing Companies
infringes any U.S. patent of such third party issued prior to the Closing Date,
except for Liabilities (and related Damages) (i) accrued or reserved for on the
Closing Balance Sheet, (ii) arising from actions taken by the Pershing Companies
prior to the Closing Date in the ordinary course of business consistent with
past practice (none of which results from, arises out of or relates to any
breach of contract, tort or violation of Law), or (iii) set forth on the
Disclosure Schedule (other than those matters set forth in items 1, 2, 3, 5, 6,
9, 11, 23, 27, 28, 32, 38, and 40 of Section 3.12 of the Disclosure Schedule),
except in the case of clauses (ii) and (iii), arising from any breach of duty by
Seller or any of the Pershing Companies constituting gross negligence,
recklessness or bad faith.

        "Prime Brokerage Customer" means any Person who meets the description of
a Prime Brokerage Customer and satisfies the requirements applicable to Prime
Brokerage Customers in the United States Securities and Exchange Commission's
no-action letter dated January 25, 1994 to the Prime Broker Committee of the
Securities Industry Association.

        "Purchase Price Bank Account" means a bank account in the United States
to be designated by the Seller in a written notice to the Purchaser at least
five Business Days before the Closing.

        "Purchaser's Accountants" means Ernst & Young LLP, independent
accountants of the Purchaser.

        "Regulations" means the Treasury Regulations (including Temporary
Regulations) promulgated by the United States Department of Treasury with
respect to the Code or other federal tax statutes.

        "SEC" means the United States Securities and Exchange Commission.

        "Seller's Accountants" means KPMG LLP, independent accountants of the
Seller.

        "SRO" means a Self-Regulatory Organization registered under the
Securities Exchange Act of 1934, as amended, including the NYSE and the NASD.

        "Stock Loan Agreement" means the agreement to be entered into by the
Seller (or one of its Affiliates), and the Company prior to the Closing in
accordance with Section 5.09, under which (1) the Seller and its Affiliates
would, for a period of three years following the Closing Date, have sole and

7

--------------------------------------------------------------------------------


direct access on market terms and conditions, including fees, for lending
purposes to the stock held by the Company and all its customers who have given
authority for such transactions, including for purposes of covering the internal
short positions of customers of the Company and the Company; provided that the
Company would receive annual payments of at least $10 million in respect of such
services, (2) at the request of the Company, the Seller or one of its Affiliates
would lend securities to the Company on customary terms and conditions,
including rates and availability, and (3) at the request of the Company, the
Seller or one of its Affiliates would make non-purpose cash loans to the Company
collateralized by securities acceptable to the Seller or such Affiliate and
otherwise on customary terms and conditions, except that the Seller or such
Affiliates would not be obligated to make such loans to the Company unless the
net assets of the Company in respect of the lending/borrowing transactions under
such agreement exceed $150 million; provided however that (i) at the option of
the Company, it may terminate such agreement at any time following the first
anniversary of the Closing Date, (ii) the Seller shall have reasonable access to
the books, records and personnel of the Company during the term of such
agreement for purposes of verifying compliance by the Company with such
agreement, (iii) the Company would agree to charge customers of the Company
rates that are not less than the market rates charged by major bulge bracket
firms at such time to customers that are similarly situated to the customers of
the Company for services similar to those to be provided to such customers by
the Seller or its Affiliates under such agreement, and (iv) such agreement would
provide that (u) the Company would have the legal right of offset with respect
to the obligations of the Seller or such Affiliate under such agreement, (v) the
term of the transactions under such agreement would be the same, (w) the
obligations of the Seller or such Affiliate and the Company under such agreement
to repay borrowed securities would be collateralized with cash, (x) the Seller
or such Affiliate and the Company would agree to enter into a master net
settlement agreement that would provide for the net settlement of all contracts
through a single payment with a single currency on a daily basis of all
transactions under such agreement, (y) the terms of the agreement between the
Seller or such Affiliate and its customers would provide that such customers
would have recourse only to the Seller or such Affiliate (and not the Company)
in the event of the bankruptcy of the Seller or such Affiliate, and (z) until
the first anniversary of the Closing Date, none of the Seller or any of its
Affiliates could borrow from the Company securities with a value greater than
the value of the securities lent to the Company under such agreement plus
$250 million.

8

--------------------------------------------------------------------------------



        "Subordinated Debenture" means the Subordinated Debenture dated as of
January 16, 1995, as amended, between the Company and the Seller.

        "Subsidiaries" means any and all corporations, partnerships, limited
liability companies, joint ventures, associations or other entities controlled
by the Company and/or the Sister Companies directly or indirectly through one or
more intermediaries other than those corporations, partnerships, limited
liability companies, joint ventures, associations or other entities which are
Excluded Assets.

        "Tax" or "Taxes" means any and all taxes, fees, levies, duties, tariffs,
imposts, and other charges of any kind (together with any and all interest,
penalties, additions to tax and additional amounts imposed with respect thereto)
imposed by any government or taxing authority, including: taxes or other charges
on or with respect to income, franchises, windfall or other profits, gross
receipts, property, sales, use, capital stock, payroll, employment, social
security, workers' compensation, unemployment compensation, or net worth; taxes
or other charges in the nature of excise, withholding, ad valorem, stamp,
transfer, value added, or gains taxes; license, registration and documentation
fees; and customs duties, tariffs, and similar charges.

        "U.S. GAAP" means United States generally accepted accounting principles
and practices as in effect from time to time and applied consistently throughout
the periods involved.

        SECTION 1.02.    Definitions.    The following terms have the meanings
set forth in the Sections set forth below:

Definition


--------------------------------------------------------------------------------

  Location

--------------------------------------------------------------------------------

"2003 Statement of Income"   2.02(b)(i) "Adjusted Underfunded Liability   6.06
"Allocations"   7.06(f) "Assets"   3.18 "Benefit"   3.19(h)(iii) "Bill of Sale"
  5.14(a) "Broker-Dealer"   3.13 "Claim"   9.03(a) "Closing"   2.03 "Closing
Balance Sheet"   2.06(a) "Closing Date"   2.03 "Company"   Recitals "Company
Benefit Plans"   3.19(a) "Company Trade Secrets"   3.17(c) "Competing Business"
  5.16 "Contest"   7.03(b) "Conversion"   Recitals "CP Waiver Date"   2.03
"Cross License Agreement"   5.09(b) "CSFB Agreement"   5.05 "Damages"   9.02(a)
"Deductible Amount"   9.02(a) "Deposit"   2.03 "Discretionary Payment Pool"  
6.07 "Earnout Payment"   2.02(b)(ii) "Earnout Revenues"   2.02(b)(ii) "ERISA"  
3.19(a) "Financial Statements"   3.09 "Financing Event"   2.03

9

--------------------------------------------------------------------------------

"Foreign Benefit Plans"   3.19(h)(i) "Indemnitee"   9.03(a) "Indemnitor"  
9.03(a) "Index"   6.06 "Independent Accounting Firm"   2.06(b) "Insurance
Policies"   3.24 "Interim Balance Sheet"   2.06(a) "Interim Balance Sheet Date"
  2.06(a) "Investment Adjustment"   6.06 "Last Valuation"   3.19(h)(vii) "Leased
Assets"   5.14(b) "Leasing Entity"   3.20(d) "LLC"   Recitals "LLC Interests"  
Recitals "Material Contracts"   3.15(a) "NYSE"   3.14(b) "Owned Assets"  
5.14(a) "Partnership Interest"   Recitals "Pershing Ltd."   Recitals "Pershing
Trading"   Recitals "Plans"   3.19(a) "Post-Closing Retention Compensation Plan"
  6.07 "Pricing Event"   2.03 "Purchase Price"   2.02 "Purchaser"   Preamble
"Purchaser Welfare Plans"   6.04 "Purchaser's Savings Plan"   6.05 "Relevant
Liabilities"   7.06(f) "Retained Names and Marks"   5.07(a) "Scheme"  
3.19(h)(iii) "Seller"   Preamble "Seller's Savings Plan"   6.05 "Services"  
3.23(a) "Shares"   Recitals "Sister Companies"   Recitals "Specialist"   3.14(b)
"Straddle Period"   7.01(a) "Subsidiaries Shares"   3.05 "Tax Benefit"   6.06
"Tech"   Recitals "Transferred Assets"   5.14(b) "Transition Services Agreement"
  5.09(a) "Trustee's Demand"   6.06 "Underfunded Liability"   6.06 "WARN Act"  
6.03

10

--------------------------------------------------------------------------------


ARTICLE II

PURCHASE AND SALE


        SECTION 2.01.    Purchase and Sale of the Equity Interests and the
Transferred Assets.    Upon the terms and subject to the conditions of this
Agreement, at the Closing, the Seller shall sell, or cause its applicable
Subsidiaries to sell, to the Purchaser, and the Purchaser shall purchase from
the Seller or such Subsidiaries, as applicable, the Equity Interests set forth
in Section 2.01 of the Disclosure Schedule and the Transferred Assets.

        SECTION 2.02.    Purchase Price; Earnout.    (a) The purchase price for
the Equity Interests and the Transferred Assets shall be $2,000 million (the
"Purchase Price"), subject to the adjustments set forth in Section 2.02(b),
Section 2.06 and, if applicable, Section 9.02.

        (b)    (i) Not later than March 1, 2004, the Purchaser will provide to
the Seller a copy of the statement of income of the Business for the six months
ended December 31, 2003, which statement of income will be prepared in
accordance with U.S. GAAP and in a manner substantially consistent with the
preparation of the Financial Statements (the "2003 Statement of Income").

        (ii)    If the aggregate revenues (net of interest expense) of the
Business that have been generated from all customers of the Business, other than
customers of the Purchaser's or its subsidiaries' clearing businesses on the
date of this Agreement listed on Exhibit 2.02(b)(ii)(A) or prospective customers
of the Purchaser's or its subsidiaries' clearing businesses listed on
Exhibit 2.02(b)(ii)(B), during the period commencing on July 1, 2003, and ending
on December 31, 2003, as reflected in the 2003 Statement of Income (the "Earnout
Revenues"), exceed $455 million, the Purchaser will make an additional payment
to the Seller, equal to the product of (i) the excess of such revenues over
$455 million, and (ii) 2.5 (the "Earnout Payment"); provided that 50% of the
revenues generated from the prospective customer of the Purchasers' and the
Subsidiaries' clearing businesses marked with an asterisk on
Exhibit 2.06(a)(ii)(B) will be included in revenues for purposes of calculating
the Earnout Payment. In no event will the Earnout Payment exceed $50 million.

        (iii)    The Seller may dispute the amount of the Earnout Revenues, but
only on the basis that the 2003 Statement of Income was not prepared in
accordance with U.S. GAAP and in a manner substantially consistent with the
preparation of the Financial Statements. In the event of such a dispute, the
provisions of Section 2.06(b) will apply mutatis mutandi.

        (iv)    Within three Business Days of the 2003 Statement of Income being
declared final in accordance with clause (iii), the Purchaser will pay to the
Seller any Earnout Payment payable under this Section 2.02(b) by wire transfer
of immediately available funds to a bank account designated by the Seller.

        SECTION 2.03.    Closing.    Upon the terms and subject to the
conditions of this Agreement, the sale and purchase of the Equity Interests and
the Transferred Assets contemplated by this Agreement shall take place at a
closing (the "Closing") to be held at the offices of Shearman & Sterling, 599
Lexington Avenue, New York, New York at 10:00 A.M. New York time on the first
Business Day of the month immediately following the month in which all
conditions to the obligations of the parties set forth in Article VIII have been
satisfied or waived; provided that if such first Business Day occurs fewer than
five Business Days following the satisfaction or waiver of such conditions, the
Closing will be on the first Business Day of the immediately succeeding month
(the day on which the Closing takes place being the "Closing Date"); provided
further that the Purchaser may, at its option, by written notice to the Seller,
elect to postpone the Closing Date until the date that is the earlier of
(a) September 1, 2003, (b) the first Business Day of the month immediately
succeeding the month in which the Bloomberg volume weighted average price of the
common stock of the Purchaser is equal to at least $27.50 (as adjusted for stock
splits, stock dividends or similar events occurring after the date hereof)

11

--------------------------------------------------------------------------------


for five consecutive NYSE trading days, each of which occurs after the CP Waiver
Date (a "Pricing Event"), and (c) the first Business Day of the month
immediately succeeding the month in which the Purchaser has closed one or more
offerings of equity securities or asset dispositions the result of which is that
the common equity of the Purchaser (excluding retained earnings) is increased by
at least $1,100,000,000 (a "Financing Event"); provided that if the first
Business Day referred to in clause (b) or (c) above occurs fewer than five
Business Days following a Pricing Event or Financing Event, as applicable, the
Closing Date will be the first Business Day of the immediately succeeding month;
provided however that if the Purchaser so elects to postpone the Closing Date,
(i) the Seller will deliver to the Purchaser a certificate dated as of the CP
Waiver Date signed by a duly authorized officer of the Seller to the effect that
the representations and warranties of the Seller contained in this Agreement
shall have been true and correct as of the date of this Agreement and are true
and correct as of the date of such certificate with the same force and effect as
if made as of such date (other than such representations and warranties as are
made as of another date, which shall be true and correct as of such date),
except, in either case, where the failure to be so true and correct would not,
individually or in the aggregate, have a Material Adverse Effect, (ii) assuming
delivery of the certificate referred to in clause (i), the Purchaser shall be
deemed to have irrevocably waived all of the conditions to its obligations set
forth in Section 8.02, other than those contained in Sections 8.02(a)(ii),
8.02(a)(iii) (as to matters set forth in Section 8.02(a)(ii)), 8.02(c)(i) and
8.02(d), as of the date that would have been the Closing Date pursuant to this
Section 2.03 in the absence of such election by the Purchaser (such date, the
"CP Waiver Date"); provided, however that the Purchaser will not be deemed to
have waived any condition pursuant to this clause (ii) if (x) the subsequent
failure of such condition has resulted from, or been caused by, the failure of
the Seller to fulfill any of its obligations under this Agreement or (y) the
condition contained in Section 8.02(a)(i) shall not have been satisfied as of
the CP Waiver Date notwithstanding the delivery by the Seller of the certificate
referred to in clause (i) of the immediately preceding proviso, and (iii) within
two Business Days of the date on which the Purchaser so elects to postpone the
Closing Date, the Purchaser will pay to a mutually satisfactory escrow agent
$150 million, as a refundable prepayment of the Purchase Price (and not as
liquidated damages) (the "Deposit") by wire transfer of immediately available
funds to the Purchase Price Bank Account; provided further however that the
Purchaser may not so elect to delay the Closing if prior to the date on which
all the conditions to the obligations of the parties set forth in Article VIII
have been satisfied or waived, a Financing Event has occurred. Such escrow agent
will hold the Deposit pursuant to an escrow agreement that will provide that all
interest on the amount of the Deposit will be paid to the Seller, reflect the
terms of this Agreement, where applicable, and otherwise be in form and
substance reasonably satisfactory to the Seller and the Purchaser. The Purchaser
shall promptly advise the Seller in writing of the occurrence of any Financing
Event and shall provide reasonable details to the Seller of any computations in
respect thereof, including any changes to the common equity (excluding retained
earnings) of the Purchaser as a result thereof.

        SECTION 2.04.    Closing Deliveries by the Seller.    At the Closing,
the Seller shall deliver or cause to be delivered to the Purchaser:

        (a)  evidence of the registration of the sale of the LLC Interests and
the Partnership Interest;

        (b)  the Bill of Sale;

        (c)  stock certificates evidencing the Shares duly endorsed in blank or
accompanied by stock powers and transfer forms duly executed in blank;

        (d)  a receipt for the Purchase Price; and

        (e)  the certificates and other documents required to be delivered
pursuant to Section 8.02.

12

--------------------------------------------------------------------------------


        SECTION 2.05.    Closing Deliveries by the Purchaser.    At the Closing,
the Purchaser shall deliver to the Seller:

        (a)  the Purchase Price, less, if applicable, the amount of the Deposit
and the amount contemplated by Section 8.02(i), by wire transfer in immediately
available funds to the Purchase Price Bank Account;

        (b)  an amount equal to the principal (in the amount of $480 million)
plus accrued interest outstanding under the Subordinated Debenture by wire
transfer in immediately available funds to the Purchase Price Bank Account; and

        (c)  the certificates and other documents required to be delivered
pursuant to Section 8.01.

        SECTION 2.06.    Adjustment of Purchase Price.    The Purchase Price
shall be subject to adjustment after the Closing as specified in this
Section 2.06:

        (a)  Closing Balance Sheet. As promptly as practicable, but in any event
within 75 days following the Closing, the Purchaser shall deliver to the Seller
a balance sheet (the "Closing Balance Sheet") with respect to the Business as of
11:59 p.m. on the day immediately preceding the Closing Date, together with a
certificate of the Purchaser certifying that the Closing Balance Sheet (i) has
been prepared in accordance with U.S. GAAP and on a basis substantially
consistent with the preparation of the balance sheet of the Business dated as of
October 31, 2002 (a copy of which is attached hereto as Exhibit 2.06(a)) (the
"Interim Balance Sheet"; the date as of which the Interim Balance Sheet is
prepared being referred to herein as the "Interim Balance Sheet Date") and the
other Financial Statements, and (ii) reflects, among other things, an accrual
for incentive performance bonuses payable to employees of the Pershing Companies
with respect to the period commencing on January 1, 2003, and ending on the
Closing Date that is consistent with the past practice of the Business and, in
any event (x) with respect to those employees with the title of vice president
or more senior, at least equal to that calculated for such employees for such
period in accordance with the calculation set forth in Exhibit 2.06(b), and
(y) with respect to such employees with the title of assistant vice president or
more junior, at a rate equal to at least $1.5 million per month (or portion
thereof) during such period.

        (b)  Disputes. The Seller may dispute any amounts reflected on the
Closing Balance Sheet, but only on the basis that the Closing Balance Sheet has
not been prepared in accordance with U.S. GAAP or on a basis substantially
consistent with the preparation of the Interim Balance Sheet and the other
Financial Statements; provided, however, that the net effect of such disputed
amounts in the aggregate would affect the Equity Value reflected on the Closing
Balance Sheet by more than $100,000; provided further, however, that the Seller
shall have notified the Purchaser in writing of each disputed item, specifying
the amount thereof in dispute and setting forth, in reasonable detail, the basis
for such dispute, within 30 Business Days of the Purchaser's delivery of the
Closing Balance Sheet to the Seller. With respect to any portions of the Closing
Balance Sheet that are not in dispute, a purchase price adjustment shall be made
in accordance with Section 2.06(c). In the event of such a dispute, the Seller
and the Purchaser shall attempt to reconcile their differences, and any
resolution by them as to any disputed amounts shall be final, binding and
conclusive on the Seller and the Purchaser. If the Seller and the Purchaser are
unable to reach a resolution with such effect within 30 Business Days after
receipt by the Purchaser of the Seller's written notice of dispute, the Seller
and the Purchaser shall submit the items remaining in dispute for resolution to
an independent accounting firm of international reputation mutually acceptable
to the Purchaser and the Seller or, if no such firm is agreed upon,
PricewaterhouseCoopers(the "Independent Accounting Firm"), which shall, within
30 Business Days after such submission, determine and report to the Purchaser
and the Seller upon such remaining disputed items, and such report shall be
final, binding and conclusive on the Seller and the Purchaser. The fees and
disbursements of the Independent Accounting Firm shall be allocated between the
Seller and the Purchaser in the

13

--------------------------------------------------------------------------------




same proportion that the aggregate amount of such remaining disputed items so
submitted to the Independent Accounting Firm that are unsuccessfully disputed by
each such party (as finally determined by the Independent Accounting Firm) bears
to the total amount of such remaining disputed items so submitted. In acting
under this Agreement, the Independent Accounting Firm shall be entitled to the
privileges and immunities of arbitrators.

        (c)  Purchase Price Adjustment. The Closing Balance Sheet shall be
deemed final for the purposes of this Section 2.06 upon the earliest of (i) the
failure of the Seller to notify the Purchaser of a dispute within 30 Business
Days of the Purchaser's delivery of the Closing Balance Sheet to the Seller,
(ii) the resolution of all disputes, pursuant to Section 2.06(b), by the
Purchaser and the Seller and (iii) the resolution of all disputes, pursuant to
Section 2.06(b), by the Independent Accounting Firm. Within three Business Days
of the Closing Balance Sheet being deemed final, a Purchase Price adjustment
shall be made as follows:

(i)in the event that the Equity Value as reflected on the Closing Balance Sheet
is less than $600 million, then the Purchase Price shall be adjusted downward in
an amount equal to such deficiency, and the Seller shall, within three Business
Days of such determination, pay the amount of such deficiency to the Purchaser
by wire transfer in immediately available funds to an account designated by the
Purchaser; or

(ii)in the event that the Equity Value reflected on the Closing Balance Sheet
exceeds $600 million, then the Purchase Price shall be adjusted upward in an
amount equal to such excess, and the Purchaser shall, within three Business Days
of such determination, pay the amount of such excess to the Seller by wire
transfer in immediately available funds to an account designated by the Seller.

        (d)  Prior to the Closing Date, the Seller and the Purchaser shall
consult with each other in good faith regarding the appropriate Equity Value on
the Closing Date, with a view to minimizing the amount of such Equity Value to
the extent that such minimization would not have any adverse effect on either
the Seller or the Purchaser.


ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLER


        As an inducement to the Purchaser to enter into this Agreement, the
Seller hereby represents and warrants to the Purchaser as follows:

        SECTION 3.01.    Organization, Authority and Qualification of the
Seller.    The Seller is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware and has all necessary
power and authority to enter into this Agreement, to carry out its obligations
hereunder and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement and each of the Ancillary Agreements, when
executed, by the Seller, the performance by the Seller of its obligations
hereunder and the consummation by the Seller of the transactions contemplated
hereby have been or will have been, as applicable, duly authorized by all
requisite action on the part of the Seller. This Agreement has been duly
executed and delivered by the Seller and (assuming due authorization, execution
and delivery by the Purchaser) this Agreement and each of the Ancillary
Agreements, when executed, constitutes or will constitute, as applicable, a
legal, valid and binding obligation of the Seller enforceable against the Seller
in accordance with its terms.

        SECTION 3.02.    Organization, Authority and Qualification of the
Pershing Companies.    (a) Subject to Section 3.02(b) with respect to the
Company, each of the Pershing Companies is a corporation duly organized, validly
existing and, to the extent applicable, in good standing under the laws its
jurisdiction of incorporation. Each of the Pershing Companies has all necessary
power and authority to own, operate or lease the properties and assets now
owned, operated or leased by it and to carry on its

14

--------------------------------------------------------------------------------


business as it has been and is currently conducted. Each of the Pershing
Companies is duly licensed or qualified to do business and, to the extent
applicable, is in good standing in each jurisdiction in which the properties
owned or leased by it or the operation of its business makes such licensing or
qualification necessary other than in such jurisdictions where the failure to be
so qualified or licensed would not, individually or in the aggregate, have a
Material Adverse Effect. All corporate actions taken by each of the Pershing
Companies have been duly authorized, and none of the Pershing Companies has
taken any action that in any respect conflicts with, constitutes a default
under, or results in a violation of, any provision of its certificate of
incorporation or bylaws. True and correct copies of the certificate of
incorporation and bylaws of each of the Pershing Companies, each as in effect on
the date hereof, have been delivered by the Seller to the Purchaser.

        (b)    As of the Closing Date, (i) the Company shall be a limited
liability company duly formed, validly existing and in good standing under the
laws of the State of Delaware and shall have all necessary power and authority
to own, operate or lease the properties and assets owned, operated or leased by
it and to carry on its business as it has been and is then conducted, (ii) all
corporate actions taken by the Company shall have been duly authorized, and the
Company shall not have taken any action that in any respect conflicts with,
constitutes a default under or results in a violation of any provision of its
organizational documents, and (iii) true and correct copies of the
organizational documents of the Company, as in effect on the Closing Date, shall
have been delivered by the Seller to the Purchaser.

        SECTION 3.03.    Capital Stock of the Company and the Sister Companies;
Ownership of the Shares and the LLC Interests.    (a) Subject to Section 3.03(b)
with respect to the Company, the authorized capital stock, the number of
Pershing Shares issued and outstanding and ownership of each of the Company and
the Sister Companies is as set forth in Section 3.03 of the Disclosure Schedule,
and all the Pershing Shares are validly issued, fully paid and nonassessable.
None of the Pershing Shares was issued in violation of any preemptive rights.
Except for the transactions contemplated by this Agreement, there are no
options, warrants, convertible securities or other rights, agreements,
arrangements or commitments of any character relating to the capital stock of
the Company and the Sister Companies or obligating the Seller or the Company and
the Sister Companies to issue, transfer or sell any Pershing Shares, shares of
capital stock of, or any other interest in, the Company and the Sister
Companies. Except for the transactions contemplated by this Agreement, there are
no outstanding contractual obligations of the Company or the Sister Companies to
repurchase, redeem or otherwise acquire any Pershing Shares or, except in
connection with the financing of customer positions in the ordinary course of
business, to provide funds to, or make any investment (in the form of a loan,
capital contribution or otherwise) in, any other Person. Subject to
Section 3.03(b) with respect to the Company, the Pershing Shares constitute all
the issued and outstanding capital stock of the Company and the Sister Companies
and are owned of record and beneficially, directly or indirectly, solely by the
Seller, free and clear of all Encumbrances. There are no voting trusts,
stockholder agreements, proxies or other agreements or understandings in effect
with respect to the voting of any of the Pershing Shares.

        (b)    As of the Closing Date, (i) all of the LLC Interests will be
owned beneficially and of record by the Seller, free and clear of all
Encumbrances, (ii) except for the transactions contemplated by this Agreement
and except as set forth in Section 3.03 of the Disclosure Schedule, there will
be no options, warrants, convertible securities or other rights, agreements,
arrangements or commitments of any character relating to the LLC Interests or
obligating the Seller or the Company to issue or sell any LLC Interests,
(iii) there will be no outstanding contractual obligations of the Company to
repurchase, redeem or otherwise acquire any LLC Interests or, except in
connection with the financing of customer positions in the ordinary course of
business, to provide funds to, or make any investment (in the form of a loan,
capital contribution or otherwise) in, any other Person, and (iv) there will be
no voting trusts, proxies or other agreements or understandings in effect with
respect to the voting of any of the LLC

15

--------------------------------------------------------------------------------


Interests. Upon consummation of the transactions contemplated by this Agreement
and registration of the LLC Interests in the name of the Purchaser in the
records of the Company, the Purchaser, assuming it shall have purchased the LLC
Interests for value in good faith and without notice of any adverse claim, will
own all of the LLC Interests, representing 100% of the interests in the Company,
free and clear of all Encumbrances.

        SECTION 3.04.    Subsidiaries.    Section 3.04 of the Disclosure
Schedule sets forth a true and complete list of all the Subsidiaries. The
authorized capital stock, number of shares of common stock issued and
outstanding (the "Subsidiaries Shares") and partnership interests of each of the
Subsidiaries and ownership of each of the Subsidiaries is as set forth in
Section 3.04 of the Disclosure Schedule, and all of the Subsidiaries Shares are
validly issued, fully paid and nonassessable. None of the Subsidiaries Shares or
Subsidiary partnership interests was issued in violation of any preemptive
rights. Except as set forth in Section 3.04 of the Disclosure Schedule, there
are no options, warrants, convertible securities or other rights, agreements,
arrangements or commitments of any character relating to the capital stock of
the Subsidiaries or obligating the Seller or any of the Pershing Companies to
issue or sell any shares of capital stock of, or any other interest in, the
Subsidiaries. There are no outstanding contractual obligations of the
Subsidiaries to repurchase, redeem or otherwise acquire any Subsidiaries Shares
or other interests or, except in connection with the financing of customer
positions in the ordinary course of business, to provide funds to, or make any
investment (in the form of a loan, capital contribution or otherwise) in, any
other Person. The equity interests set forth in Section 3.04 of the Disclosure
Schedule constitute all the issued and outstanding equity interests in the
Subsidiaries and are owned of record and beneficially, directly or indirectly,
solely by the Company and/or the Sister Companies, free and clear of all
Encumbrances. There are no voting trusts, stockholder agreements, proxies or
other agreements or understandings in effect with respect to the voting of any
such interests.

16

--------------------------------------------------------------------------------

        SECTION 3.05.    No Interests.    Except as set forth in Section 3.05 of
the Disclosure Schedule, there are no corporations, partnerships, joint
ventures, associations or other entities in which any of the Pershing Companies
own, of record or beneficially, any direct or indirect equity or other interest
or any right (contingent or otherwise) to acquire the same. Except as set forth
in Section 3.05 of the Disclosure Schedule, none of the Pershing Companies is a
member of (nor is any part of any of their businesses conducted through) any
partnership. Except as set forth in Section 3.05 of the Disclosure Schedule,
none of the Pershing Companies is a participant in any joint venture or similar
arrangement.

        SECTION 3.06.    Corporate Books and Records; Internal Controls.    

        (a)    The minute books of each of Pershing Companies contain accurate
records of all meetings and accurately reflect all other actions taken by the
stockholders, the members and the board of directors (or equivalent body) of
each of the Pershing Companies and all the committees of the board of directors
of each of the Pershing Companies. Except as set forth in Section 3.06 of the
Disclosure Schedule, since December 31, 2000, none of the records, systems,
controls, data or information of any of the Pershing Companies are recorded,
stored, maintained, operated or otherwise wholly or partly dependent on or held
by any means (including any electronic, mechanical or photographic process,
whether computerized or not) that (including all means of access thereto and
therefrom) is not under the exclusive ownership and control of any of the
Pershing Companies, accountants retained by any of the Pershing Companies or the
Seller.

        (b)    The books and records of each Pershing Company have been fully,
properly and accurately maintained in reasonable detail all material respects,
and there are no material inaccuracies or discrepancies of any kind contained or
reflected therein. Each Pershing Company has devised and maintained a system of
internal accounting controls sufficient to provide reasonable assurances that
(A) transactions are executed in accordance with management's general or
specific authorizations, (B) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets, (C) access to
assets is permitted only in accordance with management's general or specific
authorization, and (D) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

        SECTION 3.07.    No Conflict.    Except as set forth in Section 3.07 of
the Disclosure Schedule, the execution, delivery and, assuming that all
consents, approvals, authorizations and other actions described in Section 3.08
have been obtained and all filings and notifications listed in Section 3.08 of
the Disclosure Schedule have been made, the performance of this Agreement by the
Seller do not and will not (a) violate, conflict with or result in the breach of
any provision of the certificate of incorporation or bylaws (or similar
organizational documents) of the Seller or the Pershing Companies, (b) conflict
with or violate any Law or Governmental Order applicable to the Seller or the
Pershing Companies or any of their respective assets, properties or businesses,
or (c) conflict with, result in any breach of, constitute a default (or event
which with the giving of notice or lapse of time, or both, would become a
default) under, require any consent under, or give to others any rights of
termination, amendment, acceleration, suspension, revocation or cancellation of,
or result in the creation of any Encumbrance on any of the Equity Interests or
on any of the assets or properties of the Seller or the Pershing Companies
pursuant to, any note, bond, mortgage or indenture, contract, agreement, lease,
sublease, license, permit, franchise or other instrument or arrangement to which
any of the Seller or the Pershing Companies is a party or by which any of the
Equity Interests or any of such assets or properties is bound or affected,
except, in the case of clauses (b) and (c), as would not, individually or in the
aggregate, have a Material Adverse Effect.

        SECTION 3.08.    Consents and Approvals.    The execution, delivery and
performance of this Agreement by the Seller do not and will not require any
consent, approval, authorization or other order of, action by, filing with or
notification to any Governmental Authority, except (a) as described in
Section 3.08 of the Disclosure Schedule, (b) the notification requirements of
the HSR Act, (c) the

17

--------------------------------------------------------------------------------


notification requirement of Rule 1017 of the NASD, (d) compliance with the
notification requirements of NYSE Rule 312 and any further requests or
directions received from the NYSE as a result of such notification,
(e) compliance with the notification requirements of the FSA, (f) notification
to the LSE, (g) where failure to obtain such consent, approval, authorization or
action, or to make such filing or notification, would not, individually or in
the aggregate, have a Material Adverse Effect or (h) as may be necessary as a
result of any facts or circumstances relating solely to the Purchaser.

        SECTION 3.09.    Financial Information.    The Seller has delivered to
the Purchaser true, complete and correct copies of (i) the Interim Balance Sheet
and the statement of income of the Business for the ten months ended October 31,
2002 and (ii) the balance sheet of the Business as of December 31, 2001 and the
statement of income of the Business for the year then ended (collectively,
together with the Interim Balance Sheet, referred to herein as the "Financial
Statements"). The Financial Statements present fairly in all material respects
the financial condition and results of operations of the Business as of such
dates or for the periods covered thereby and have been prepared in accordance
with U.S. GAAP with such deviations from U.S. GAAP, if any, as are referred to
in the notes thereto. All accrued and unpaid liabilities for incentive
performance bonuses owed by any Pershing Company as of the respective dates of
the Financial Statements have been accrued and reserved for and are reflected in
the Financial Statements.

        SECTION 3.10.    No Undisclosed Liabilities.    There are no Liabilities
of the Business, other than Liabilities (i) reflected or reserved against on the
Interim Balance Sheet, (ii) disclosed in Section 3.10 of the Disclosure Schedule
or (iii) incurred since the Interim Balance Sheet Date in the ordinary course of
business, consistent with the past practice, that would not, individually or in
the aggregate, have a Material Adverse Effect.

        SECTION 3.11.    Conduct in the Ordinary Course; Absence of Certain
Changes, Events and Conditions.    Except as set forth in Section 3.11 of the
Disclosure Schedule, since the Interim Balance Sheet Date, the Business has been
conducted in the ordinary course and consistent with past practice. As an
amplification and not limitation of the foregoing, except as contemplated by
this Agreement or as set forth in Section 3.11 of the Disclosure Schedule, and
except as would not, individually or in the aggregate, have a Material Adverse
Effect, since the Interim Balance Sheet Date, none of the Pershing Companies
has:

        (i)    except in the ordinary course of business consistent with past
practice, permitted or allowed any of the assets or properties (whether tangible
or intangible) of the Pershing Companies to be subjected to any Encumbrance,
other than Permitted Encumbrances and Encumbrances that will be released at or
prior to the Closing;

        (ii)  except in the ordinary course of business consistent with past
practice, discharged or otherwise obtained the release of any Encumbrance or
paid or otherwise discharged any Liability, other than current liabilities
reflected on the Financial Statements and current liabilities incurred in the
ordinary course of business consistent with past practice since the Interim
Balance Sheet Date;

        (iii)  redeemed any of the capital stock or declared, made or paid any
dividends or distributions (whether in cash, securities or other property) to
the holders of capital stock of any of the Pershing Companies or otherwise;

        (iv)  merged with, entered into a consolidation with or acquired an
interest of 5% or more in any Person or acquired a substantial portion of the
assets or business of any Person or any division or line of business thereof, or
otherwise acquired any material assets other than in the ordinary course of
business consistent with past practice;

        (v)  issued or sold any capital stock, notes, bonds or other securities,
or any option, warrant or other right to acquire the same, of, or any other
interest in, any of the Pershing Companies other than in the ordinary course of
business consistent with past practice;

18

--------------------------------------------------------------------------------


        (vi)  other than in the ordinary course of business, consistent with
past practice, entered into any agreement, arrangement or transaction with any
of its directors, officers, employees or stockholders (or with any relative,
beneficiary or spouse living with such Person or Affiliate of such Person);

        (vii) made any material change in any method of accounting or accounting
practice or policy used by the Business, other than such changes required by
U.S. GAAP;

        (viii)other than in the ordinary course of business consistent with past
practice, incurred any Indebtedness in excess of $500,000 individually or
$5,000,000 in the aggregate;

        (ix)  made any capital expenditure or commitment for any capital
expenditure in excess of $1,000,000 individually or $5,000,000 in the aggregate;

        (x)  (A) granted or announced any increase in the wages, salaries,
compensation, bonuses, incentives, pension or other benefits payable by any of
the Pershing Companies to any of their employees, or (B) established, increased
or promised to increase any benefits under any Company Benefit Plan, in any
case, except as required by Law or pursuant to any employment contract or
arrangement or involving increases in the ordinary course of business consistent
with past practice of the Pershing Companies;

        (xi)  amended, modified or consented to the termination of any Material
Contract or any of the Pershing Companies' rights thereunder;

        (xii) suffered any circumstance, change, event, effect or development
that would, individually or in the aggregate, constitute a Material Adverse
Effect; or

        (xiii)agreed to take any of the actions specified in this Section 3.11.

        SECTION 3.12.    Litigation.    Except as set forth in Section 3.12 of
the Disclosure Schedule, except for the Excluded Actions or except as would not,
individually or in the aggregate, have a Material Adverse Effect, there are no
Actions by or against any of the Pershing Companies or affecting any of the
Assets pending before any Governmental Authority or, to the knowledge of the
Seller, threatened to be brought by or before any Governmental Authority. None
of the matters disclosed in Section 3.12 of the Disclosure Schedule could
reasonably be expected to affect the legality, validity or enforceability of
this Agreement or the consummation of the transactions contemplated hereby.
Except as set forth in Section 3.12 of the Disclosure Schedule, none of the
Pershing Companies or any of their Assets is subject to any Governmental Order,
nor, to the knowledge of the Seller, are there any such Governmental Orders
threatened to be imposed by any Governmental Authority, that has or would,
individually or in the aggregate, have a Material Adverse Effect.

        SECTION 3.13.    Registrations.    None of the Pershing Companies is
subject to registration under the Investment Company Act of 1940, as amended, or
similar Laws of any Governmental Authority. Each of the Pershing Companies and
each of its employees which are or who are required to be registered as a
broker-dealer (a "Broker-Dealer"), a registered representative, a sales person
or in a similar capacity with the SEC, the securities commission of any state or
foreign jurisdiction or any SRO are duly registered as such and such
registrations are in full force and effect. All federal and state registration
requirements have been complied with in all material respects and such
registrations as currently filed, and all periodic reports required to be filed
with respect thereto, are accurate and complete in all material respects.
Section 3.13 of the Disclosure Schedule sets forth a list of all exchange seats
and specialist posts owned or leased as part of the Business.

        SECTION 3.14.    Compliance with Laws.    (a) Except as would not,
individually or in the aggregate, have a Material Adverse Effect, each of the
Pershing Companies has conducted and continues to conduct its business in
accordance with all Laws and Governmental Orders applicable to each of the
Pershing Companies or any of the Assets, and none of the Pershing Companies is
in violation of any such Law or Governmental Order. Each of the Pershing
Companies holds all licenses,

19

--------------------------------------------------------------------------------


permits, authorizations, orders and approvals from, and has made all filings,
applications and registrations with, each Governmental Authority necessary for
the operation of its business, except where the failure to make such filings,
applications or registrations would not, individually or in the aggregate, have
a Material Adverse Effect. All such licenses, permits, authorizations, orders
and approvals are in full force and effect and, to the knowledge of the Seller,
no suspension or cancellation of any of them is threatened.

        (b)    Except as set forth on Section 3.14(b) of the Disclosure
Schedule, none of the Pershing Companies (i) has received, since December 31,
1997, any notification or communication from any Governmental Authority
(A) asserting that it or any of its directors, officers, employees, agents,
controlled Affiliates or representatives is not in compliance with any of the
statutes, regulations, ordinances or rules that a Governmental Authority
enforces or (B) threatening to revoke any license, franchise, permit, or
governmental authorization (nor, to the knowledge of the Seller, do any grounds
for any of the foregoing exist); (ii) is subject to any cease-and-desist or
other order issued by, or a party to any written agreement, consent agreement or
memorandum of understanding with, or a party to any commitment letter or similar
undertaking to, or subject to any order or directive by, a recipient of any
supervisory letter from or has adopted any resolutions at the request of any
Governmental Authority, or been advised since December 31, 1997 by any
Governmental Authority or SRO that it is issuing or requesting any such order,
agreement or other action; or (iii) is, or any of its controlled Affiliates is,
subject to a "statutory disability" as defined in Section 3(a)(39) of the
Exchange Act. At all times when any of the Pershing Companies has controlled or
been under common control with, or had a division that functions as, a
specialist on the New York Stock Exchange ("NYSE") or another national
securities exchange (any such entity or division, a "Specialist"), each such
Pershing Company and such Specialist have operated in conformity with
information barriers under Rule 98 of the NYSE (or the analogous rule of such
other national securities exchange) that have been approved by the NYSE (or such
other national securities exchange).

        (c)    Section 3.14(c) of the Disclosure Schedule sets forth all
Governmental Authorities with which each of the Company, Pershing Trading,
Pershing Ltd. and Pershing Securities is registered as a Broker-Dealer. The
Company, Pershing Trading, Pershing Ltd. and Pershing Securities are the only
Pershing Companies with Broker-Dealer activities and, by virtue of their
Broker-Dealer activities, are not required to be registered in or obtain a
license or similar authorization from any other jurisdiction. The Company,
Pershing Trading, Pershing Ltd. and Pershing Securities, as Broker-Dealers, have
not exceeded the business activities in which they are authorized by
Governmental Authorities to engage enumerated in any agreements with any
Governmental Authority or any other limitations imposed in connection with their
registration forms (including Forms BD). Each of the Pershing Companies has
filed all reports, registrations and statements, together with any amendments
required to be made with respect thereto, that it has been required to file
since 1997 with any Governmental Authority. All other reports and statements
required to be filed by a Pershing Company have been filed, including any report
or statement required to be filed pursuant to the laws, rules or regulations of
the United States with respect to the Company and Pershing Trading and of the
United Kingdom with respect to Pershing Ltd. and Pershing Securities, any state
or any Governmental Authority, and each of the Pershing Companies has paid all
fees and assessments due and payable in connection therewith. The information
contained in such registrations, forms and reports was true and complete in all
material respects as of the date of the filing thereof, and timely amendments
were filed, as necessary, to correct or update any information reflected in such
registrations, forms and reports. Each such registration is in full force and
effect. Except for normal examinations conducted by an SRO in the regular course
of the Company's or Pershing Trading's business, no SRO has initiated any
proceeding or investigation into the business or operations of any Pershing
Company. Except as set forth in Section 3.14(c) of the Disclosure Schedule,
there is no unresolved violation or exception by any SRO with respect to any
report or statement relating to any examinations of the Company or Pershing
Trading.

20

--------------------------------------------------------------------------------


        (d)    Except for the Company, which is registered as an investment
advisor under the Investment Advisor Act of 1940, none of the Pershing Companies
is required to be registered as an investment advisor, including registration
under the Investment Advisor Act of 1940, as amended or subject to regulation
under the Investment Advisor Act.

        (e)    Except for the Company, which is (i) registered as a futures
commission merchant with the Commodity Futures Trading Commission, (ii) a member
of the National Futures Association and (iii) registered as a municipal
securities dealer, none of the Pershing Companies' activities require any of
them to be registered as an exchange or transfer agent, a clearing agency, a
municipal securities dealer, a government securities dealer, a futures
commission merchant, a commodity trading advisor or commodity pool operator.

        SECTION 3.15.    Material Contracts.    (a) Section 3.15(a) of the
Disclosure Schedule lists each of the following contracts and agreements of the
Pershing Companies (such contracts and agreements being "Material Contracts"):

        (i)    all contracts and agreements relating to Indebtedness of the
Pershing Companies to a third party that individually are in excess of
$2,000,000;

        (ii)  all contracts and agreements with any Governmental Authority to
which any of the Pershing Companies is a party;

        (iii)  all contracts and agreements that limit or purport to limit the
ability of any of the Pershing Companies to compete in any line of business or
with any Person or in any geographic area or during any period of time;

        (iv)  all contracts and agreements between or among any of the Pershing
Companies and the Seller or any Affiliate of the Seller;

        (v)  all contracts and agreements, other than option and margin
agreements entered into in the ordinary course of business, to which any of the
Pershing Companies is a party requiring the payment of money in excess of
$1,000,000 during the 12 month period ending on the date hereof or that would,
on an annualized basis, have required such payment during such period; provided,
however, that with respect to those contracts and agreements the terms of which
prohibit the Seller from disclosing their contents, the Seller shall only
provide the Purchaser with a list of such contracts and agreements;

        (vi)  all Company IP Licenses, other than shrink-wrap or click-through
licenses of computer software, contemplating an exchange of value in excess of
$1,000,000 during the 12 month period ending on the date hereof;

        (vii) all contracts and agreements granting an Encumbrance, other than
Permitted Encumbrances, upon any property or asset of any Pershing Company;

        (viii)all contracts and agreements obligating any Pershing Company to
pay to any Person any money as a result of the execution and delivery of this
Agreement or the consummation of the transactions contemplated herein;

        (ix)  all contracts and agreements providing for the acquisition or
disposition after the date of this Agreement of any Assets contemplating an
exchange of value in excess of $500,000;

        (x)  all contracts and agreements providing for a power of attorney on
behalf of any Pershing Company other than qualified service representative
agreements, stock powers of attorney and similar agreements; and

        (xi)  all leases and subleases in respect of Leased Real Property.

        (b)    Each Material Contract: (i) is valid and binding on each of the
Pershing Companies which is a party thereto, and, to the knowledge of the
Seller, the counterparties thereto, and is in full force and

21

--------------------------------------------------------------------------------


effect and (ii) upon consummation of the transactions contemplated by this
Agreement, except to the extent that any consents set forth in Section 3.08 of
the Disclosure Schedule are not obtained, shall continue in full force and
effect without penalty or other adverse consequence. None of the Pershing
Companies is in breach of, or default under, any Material Contract, except where
such breach or default would not, individually or in the aggregate, have a
Material Adverse Effect, and to the knowledge of Seller, none of the other
parties thereto is in material default or material breach.

        SECTION 3.16.    Real Property.    (a) Section 3.16(a) of the Disclosure
Schedule lists all of the Leased Real Property. The Seller has delivered to the
Purchaser true and complete copies of all leases and subleases relating to the
Leased Real Property and any and all ancillary documents pertaining thereto.
Except as set forth in Section 3.16(a) of the Disclosure Schedule, none of the
Pershing Companies owns any real property.

        (b)    Each parcel of Leased Real Property is leased free and clear of
all Encumbrances other than Permitted Encumbrances and is neither subject to any
governmental decree or order to be sold nor being condemned, expropriated or
otherwise taken by any public authority with or without payment of compensation
therefor, nor, to the knowledge of the Seller, has any such condemnation,
expropriation or taking been proposed, except, in either case, as would not,
individually or in the aggregate, have a Material Adverse Effect.

        (c)    Except as set forth in Section 3.16(c) of the Disclosure Schedule
or except as would not have a Material Adverse Effect: (i) the Pershing
Companies and the Assets have complied at all times with all Environmental Laws;
(ii) no real property currently or formerly owned or operated by the Pershing
Companies has been contaminated with any substance regulated under any
Environmental Law; (iii) the Pershing Companies are not subject to any Liability
for off-site disposal or contamination; (iv) the Pershing Companies and its
Assets are not the subject of any Governmental Orders, claims or notices
alleging Liability under any Environmental Law; and (v) to the knowledge of the
Seller, there are no other circumstances or conditions involving the Pershing
Companies or the Assets that could reasonably be expected to result in any
Liabilities, or restrictions on the ownership, use or transfer of any real
property included in the Assets under any Environmental Law.

        As used herein, "Environmental Law" means any law, regulation,
Governmental Order, decree, common law or requirement of any Governmental
Authority relating to the protection of the environment or human health and
safety.

        SECTION 3.17.    Intellectual Property.    (a) Section 3.17(a) of the
Disclosure Schedule sets forth a true and complete list of all (i) software
owned by any of the Pershing Companies, (ii) all patents and patent
applications, (iii) trademark registrations and applications, (iv) copyright
registrations and applications and (v) unregistered trademarks, in each case,
included in the Company Intellectual Property and, in the case of (i), (iii),
(iv) and (v), material to the operation of the Business.

        (b)    Except as set forth in Section 3.17(b) of the Disclosure
Schedule, (i) to the knowledge of the Seller, the conduct of the Business as
currently conducted does not and will not, upon Closing, infringe,
misappropriate, violate or conflict with the Intellectual Property of any third
party (including the Seller and its Affiliates), and no written claim has been
asserted to the Seller or the Pershing Companies that the conduct of the
Business as currently conducted infringes or misappropriates the Intellectual
Property of any third party; (ii) to the knowledge of Seller, no third party is
infringing, misappropriating or violating any Company Intellectual Property in
any material respect; (iii) with respect to each item of Company Intellectual
Property owned by the Pershing Companies and material to the Business, each of
the Pershing Companies, as applicable, is the owner of the entire unencumbered
(other than licenses thereof) right, title and interest in and to such
Intellectual Property and is entitled to use such Intellectual Property in the
continued operation of its business; (iv) with respect to each item of Company
Intellectual Property licensed to each of the Pershing Companies as licensee and
material to the Business as currently conducted, each of the Pershing Companies
has the

22

--------------------------------------------------------------------------------


right to use such Intellectual Property in the continued operation of its
business as currently conducted and as conducted as of Closing in accordance
with the terms of the Company IP License governing such Intellectual Property
without the need to pay any additional consideration; (v) to the knowledge of
Seller, the Company Intellectual Property is valid and enforceable and has not
been adjudged invalid or unenforceable in whole or part; (vi) in connection with
any registered or applied for Company Intellectual Property owned by the Company
and material to the operation of the Business, the Company has taken
commercially reasonable efforts to protect its validity, including, without
limitation, the payment of all renewal fees and recordations of all assignments,
transfers, name changes, and the like; and (vii) to the knowledge of the Seller,
no current or former Pershing Company Employee or contractor is or was party to
any valid agreement (directed to non-disclosure, non-compete, exclusive services
obligations or the like) that restricts, restricted, forbids or forbade at any
time during such Employee or contractor's employment or engagement with the
Pershing Companies the activities or performance of duties of such Employee or
contractor for or on behalf of the Pershing Companies in connection with the
invention or creation of Intellectual Property for or on behalf of the Pershing
Companies.

        (c)    Except as set forth on Section 3.17(c) of the Disclosure
Schedule, the Pershing Companies have taken commercially reasonable measures to
protect the secrecy, confidentiality and value of all Trade Secrets used in and
material to the operation of the Business (collectively, "Company Trade
Secrets") (including without limitation entering into appropriate
confidentiality agreements with officers, directors, employees, and other
Persons with access to the Company Trade Secrets).

        SECTION 3.18.    Assets.    Except as would not, individually or in the
aggregate, have a Material Adverse Effect, each of the Pershing Companies owns,
leases or has the legal right to use all the properties and assets, including
Intellectual Property, used or intended to be used by the Pershing Companies or
otherwise owned, leased, licensed or used by the Pershing Companies and, with
respect to contract rights, is a party to and enjoys the right to the benefits
of all contracts, agreements and other arrangements used or intended to be used
by the Pershing Companies (all such properties, assets and contract rights being
the "Assets"). The Assets, together with the Transferred Assets, the services to
be provided pursuant to the Transition Services Agreement, and the licenses to
be provided under the Cross License Agreement, constitute all the properties,
assets and rights forming a part of, used, held or intended to be used in, and
all such properties, assets and rights as are necessary in the conduct of, the
Business. At all times since the Interim Balance Sheet Date, the Pershing
Companies have caused the Assets to be maintained in accordance with good
business practice, and all the Assets are in good operating condition and repair
and are suitable for the purposes for which they are used and intended. None of
the Excluded Assets is necessary or desirable for the conduct of the Business as
currently conducted or intended to be conducted by Seller.

        SECTION 3.19.    Employee Benefit Plans; Labor
Matters.    (a) Section 3.19 of the Disclosure Schedule contains a list of each
"employee benefit plan" as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended ("ERISA"), and each stock option, stock
purchase, fringe benefit, change in control, severance, retention, bonus and
deferred compensation plan, agreement and arrangement (collectively, the
"Plans") which are maintained or contributed to by the Seller or the Pershing
Companies with respect to any current or former Employee, officer or director of
the Pershing Companies or any beneficiary or dependent thereof (collectively,
the "Company Benefit Plans"), other than Company Benefit Plans that are not
material. With respect to each Company Benefit Plan, the Seller has made
available to the Purchaser a true and correct copy of (i) the most recent annual
report (Form 5500) filed with the IRS, (ii) such Company Benefit Plan,
(iii) each trust agreement relating to each Company Benefit Plan maintained for
Employees, (iv) the most recent summary plan description for each Company
Benefit Plan for which a summary plan description is required, (v) the most
recent actuarial report or valuation, if any, relating to a Company

23

--------------------------------------------------------------------------------


Benefit Plan subject to Title IV of ERISA and (vi) the most recent determination
letter, if any, issued by the IRS with respect to any Company Benefit Plan
qualified under Section 401(a) of the Code.

        (b)    With respect to the Company Benefit Plans, no event has occurred
and, to the knowledge of the Seller, there exists no condition or set of
circumstances in connection with which any of the Pershing Companies could be
subject to any actual or contingent liability under the terms of such Company
Benefit Plans, ERISA, the Code or any other applicable Law in an amount that
would be material.

        (c)    None of the Pershing Companies is a party to any collective
bargaining or other labor union contract applicable to any employee of the
Pershing Companies, and no collective bargaining agreement is being negotiated
by any of the Pershing Companies. As of the date hereof, there is no labor
dispute, strike or work stoppage against any of the Pershing Companies pending
or, to the knowledge of the Seller, threatened in writing which may interfere
with the respective business activities of any of the Pershing Companies, except
where such dispute, strike or work stoppage would not be material. As of the
date hereof, to the knowledge of the Seller, none of the Pershing Companies or
any of their respective representatives or employees has committed any unfair
labor practices in connection with the operation of the Business, and there is
no charge or complaint against any of the Pershing Companies by the National
Labor Relations Board or any comparable government agency pending, or to the
knowledge of the Seller, threatened in writing, except where such unfair labor
practice, charge or complaint would not have a Material Adverse Effect. Except
as listed in Section 3.19(c) of the Disclosure Schedule, there are no pending
charges or complaints alleging sexual or other harassment or other
discrimination by any of the Pershing Companies or any of their employees or
agents pending or, to the knowledge of the Seller, threatened in writing in each
case against Seller or the Pershing Companies. Each of Seller and the Pershing
Companies is, with respect to the Business, in substantial compliance with all
applicable laws relating to employment and employment practices, terms and
conditions of employment, wages and hours and affirmative action.

        (d)    Except with respect to arrangements or agreements the cost of
which will be borne by the Seller or its Affiliates (other than the Pershing
Companies), the Seller has listed in Section 3.19(d) of the Disclosure Schedule
and has made available to the Purchaser (i) copies of all employment agreements
with officers of the Pershing Companies (or copies of forms of agreements
setting forth representative employment terms and conditions); (ii) copies of
all retention and severance agreements, programs and policies of the Pershing
Companies with or relating to employees, other than such agreements, programs
and policies that are required by applicable Law; and (iii) copies of all plans,
programs, agreements and other arrangements of the Pershing Companies with or
relating to employees which contain change in control provisions.

        (e)    Neither the execution of this Agreement, nor the consummation of
the transactions contemplated hereby will (i) entitle any employee to severance
pay becoming due under any Company Benefit Plan or any other arrangement, other
than such agreements, programs and policies that are required by applicable Law,
(ii) accelerate the time of payment or vesting or trigger any payment or funding
(through a grantor trust or otherwise) of compensation or benefits under,
increase the amount payable or trigger any other obligation pursuant to, any of
the Company Benefit Plans, or any other arrangement, with respect to employees,
other than such agreements, programs and policies that are required by
applicable Law, or (iii) result in payments under any of the Company Benefit
Plans which would not be deductible for federal income Tax purposes by virtue of
Section 280G of the Code.

        (f)    Each Company Benefit Plan which is an "employee pension benefit
plan" within the meaning of Section 3(2) of ERISA and which is intended to be
qualified under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service with respect to all tax
law changes prior to the Economic Growth and Tax Relief Reconciliation Act of
2001 or has applied to the IRS for such favorable determination letter within
the applicable remedial amendment period and, to

24

--------------------------------------------------------------------------------


the knowledge of the Seller, no circumstances exist that are reasonably likely
to result in the revocation or denial of any such favorable determination
letter.

        (g)    None of the Pershing Companies contribute to a "multiemployer
plan", as defined in Section 3(37) of ERISA, nor has it contributed to such a
plan within the past five calendar years.

        (h)    (i) All benefit and compensation plans, contracts, policies or
arrangements and deferred compensation, stock option, stock purchase, stock
appreciation rights, stock based, incentive and bonus plans covering current or
former employees based outside of the Untied States or maintained outside of the
United States that are subject to or governed by the Law of any jurisdiction
other than the United States (collectively, the "Foreign Benefit Plans"), other
than Foreign Benefit Plans that are not material, are listed on
Schedule 3.19(h)(i) of the Disclosure Schedule. The Foreign Benefit Plans comply
in all material respects with applicable Law. All operating documents governing
the Foreign Benefit Plans and all employee communications and actuarial reports
with respect to the Foreign Benefit Plans made available to the Purchaser are
complete and accurate in all material respects.

        (ii)  Except as listed in Schedule 3.19(h)(ii) of the Disclosure
Schedule, the fair market value of the assets of each funded Foreign Benefit
Plan, the liability of each insurer for any Foreign Benefit Plan funded through
insurance or the book reserve established for any Foreign Benefit Plan, together
with any accrued contributions, is sufficient to procure or provide for the
accrued benefit obligations, calculated to the Closing Date with respect to all
current or former participants under such Foreign Benefit Plan according to the
actuarial assumptions and valuations most recently used to determine employer
contributions to such Foreign Benefit Plan.

        (iii)  For purposes of this subsection 3.19(h), "Benefit" means any
pension, lump sum, indemnity, gratuity, deferred compensation, payment of
medical expenses or other like benefit given or to be given on or in
anticipation of or after leaving employment for any reason, including death, or
in connection with any change in the nature of the service of the employee, or
on retirement or death. "Scheme" means the Pershing Limited Pension Plan
established November 30, 1987.

        (iv)  Except pursuant to the Scheme or as listed on
Schedule 3.19(h)(iv) of the Disclosure Schedule, none of the Pershing Companies
has paid, provided or contributed towards, nor is under any obligation or
commitment (whether or not legally enforceable) to pay, provide or contribute
towards, any Benefit for or in respect of any present or past employee (or any
spouse, child or dependent of any of them) of any Pershing Company in the UK.

        (v)  The Scheme is approved as an exempt approved scheme (within the
meaning of section 592, UK Income and Corporation Taxes Act 1988) and is
contracted out of the UK second state pension, and, to the knowledge of the
Seller, there is no ground on which approval or contracted out status may be
reasonably expected to be withdrawn or cease to apply.

        (vi)  There is no litigation or dispute or, to the knowledge of the
Seller, threat of litigation in connection with the Scheme. To the knowledge of
the Seller, no investigation by the Pensions Ombudsman, the Occupational
Pensions Regulatory Authority or the Inland Revenue has been or is being carried
out in relation to the Scheme.

        (vii) The last actuarial valuation of the Scheme was dated as of
April 1, 2002 (the "Last Valuation"). To the knowledge of the Seller, the data
and other information provided to the actuary for the Last Valuation is complete
and accurate in all material respects.

        (viii)  Except pursuant to the Foreign Benefit Plans or as required by
applicable Law, no Benefit is provided for any employee or former employee who
is employed by the Pershing Companies located in India.

        SECTION 3.20.    Taxes.    (a) Except as would not have a Material
Adverse Effect, (i) all Tax returns required to be filed by each Pershing
Company or in which any Pershing Company is required

25

--------------------------------------------------------------------------------


to be included with respect to Taxes for any period ending on or before the
Closing Date, taking into account any extension of time to file granted to or
obtained on behalf thereof, have been timely filed or will be timely filed,
(ii) all Taxes due and payable (including estimated Taxes) have been paid or
will be paid except to the extent the same are being contested in good faith,
(iii) all such Tax returns of each of the Pershing Companies are true, correct
and complete in all material respects, (iv) no deficiency for any material
amount of Tax has been asserted or assessed by a taxing authority against any of
the Pershing Companies, (v) none of the Internal Revenue Service or any foreign,
state or local taxing authority has proposed any adjustment to any such Tax
return that relates to the Business, (vi) no claim has been made by any taxing
authority or jurisdiction in which any Pershing Company does not file Tax
returns that any Pershing Company is subject to Tax by that jurisdiction and
(vii) there are no Tax liens with respect to any assets of the Pershing
Companies other than liens for Taxes not yet due and payable.

        (b)    [Intentionally Omitted]

        (c)    [Intentionally Omitted]

        (d)    The LLC will be treated as a disregarded entity for U.S. federal
income Tax purposes immediately prior to and at the time of the Closing and none
of the Seller, the Company (prior to the LLC Conversion) or the LLC (following
the Conversion) or any of their respective Affiliates will take any action or
fail to take any action that would cause the LLC to be treated as other than a
disregarded entity for any such income Tax purpose. Pershing Ltd., Cadogan
Nominees Limited, Pershing Keen Nominees Limited and Pershing Nominees Limited
are properly treated as disregarded entities for U.S. federal income Tax
purposes, and Pershing Trading is treated as a partnership for such purposes. As
of the date of this Agreement, Pershing ICS Nominees Limited is treated as a
partnership for U.S. federal income Tax purposes but it is anticipated that on
or prior to the Closing Date, Pershing ICS Nominees Limited will be a
disregarded entity (and, if not a disregarded entity, Pershing ICS Nominees
Limited will remain a partnership). If regulatory approvals are obtained, Tech
will be a disregarded entity on the Closing Date, and, if established pursuant
to Section 5.01(a) and (b) of the Disclosure Schedule, the Leasing Entity (as
defined in such schedule) will be a disregarded entity on the Closing Date.

        (e)    Except as would not have a Material Adverse Effect, (i) the
Pershing Companies or their agents have complied with all applicable withholding
Tax rules (including, without limitation, withholding on payments from payments
to Employees, beneficiaries of Qualified Plans and customers), have deposited
all amounts withheld pursuant to such rules in a proper and timely manner, have
obtained and maintained all records and documents required by any withholding
Tax or information reporting rules, and have timely and properly sent to all
recipients of all reportable payments or amounts, and has filed with the
Internal Revenue Service and any state and local taxing authorities all reports
on Forms 1099 or 1042-S, or similar reports, required to be so sent or filed in
respect of any such amount paid to such recipients on or prior to the Closing
Date; (ii) all such records are, as of the date hereof, true, complete and
correct in all respects; and (iii) the Pershing Companies or their agents have
recorded in the processing system any notice pursuant to Section 3406(a)(1)(B)
or (C) of the Code received with respect to any Person in connection with the
Business.

        (f)    [Intentionally Omitted]

        (g)    Pershing Securities Limited (QI EIN 98-0235607) is the only
Pershing Company that is a "Qualified Intermediary" for federal Tax purposes and
it has complied with all material requirements applicable to Qualified
Intermediaries.

        SECTION 3.21.    Brokers.    Except for any fees and expenses for which
the Seller is solely responsible, no broker, finder or investment banker is
entitled to any brokerage, finder's or other fee or

26

--------------------------------------------------------------------------------


commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of the Seller.

        SECTION 3.22.    No Other Representations.    Neither the Seller, the
Pershing Companies nor any of their respective directors, officers, employees,
agents or representatives has made, or shall be deemed to have made, and neither
the Seller nor any of the Pershing Companies is liable for or bound in any
manner by, any express or implied representations, warranties, guaranties,
promises or statements pertaining to the Pershing Companies or any of their
respective assets or businesses, except as specifically set forth in this
Article III.

        SECTION 3.23.    Customer Clearing Agreements.    (a) Each Customer
Clearing Agreement is valid and binding on each of the Pershing Companies which
is a party thereto, and, to the knowledge of the Seller, the counterparties
thereto, and is in full force and effect. Except as set forth in Section 3.23 of
the Disclosure Schedule, neither the Seller nor any Pershing Company has
received any notice that any Correspondent listed on Annex A (i) has ceased, or
will cease prior to the Closing, to use the services of the applicable Pershing
Company (the "Services") or, after the Closing, the services of the Purchaser as
they relate to the Business, (ii) has substantially reduced, or will
substantially reduce prior to the Closing, the use of Services or, after the
Closing, the services of the Purchaser as they relate to the Business, or
(iii) has sought, or is seeking to reduce, the price it will pay for the
Services prior to the Closing, or after the Closing, the services of the
Purchaser as they relate to the Business.

        (b)    Except as set forth in Section 3.23 of the Disclosure Schedule,
none of the Pershing Companies is party to a contract with any Prime Brokerage
Customer.

        SECTION 3.24.    Insurance.    Section 3.24 of the Disclosure Schedule
sets forth a list of all of the insurance policies, binders, or bonds maintained
by the Pershing Companies ("Insurance Policies"). The Pershing Companies are
insured with reputable insurers against such risks and in such amounts as the
management of the Pershing Companies reasonably has determined to be prudent in
accordance with industry practices. All of the Insurance Policies are in full
force and effect; the Pershing Companies are not in material default thereunder;
and all claims thereunder have been filed in due and timely fashion.

27

--------------------------------------------------------------------------------



        SECTION 3.25.    Derivatives; etc.    Except as set forth in
Section 3.25 of the Disclosure Schedule, none of the Pershing Companies has
entered into any off balance sheet items, swaps, caps, floors, option
agreements, futures and forward contracts or other similar arrangements for its
own account and any such off balance sheet items, swaps, caps, floors, option
agreements, futures and forward contracts and other similar arrangements entered
into for the account of any customer of any Pershing Company have been entered
into in accordance with all applicable laws, rules, regulations and regulatory
policies and, to the extent required by U.S. GAAP, have been disclosed in the
Financial Statements.


ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER


        As an inducement to the Seller to enter into this Agreement, the
Purchaser and hereby represents and warrants to the Seller as follows:

        SECTION 4.01.    Organization and Authority of the Purchaser.    The
Purchaser is a bank holding company duly organized, validly existing and in good
standing under the laws of the State of New York. The Purchaser has all
necessary corporate power and authority to enter into this Agreement, to carry
out its obligations hereunder and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement by the Purchaser, the
performance by the Purchaser of its obligations hereunder and the consummation
by the Purchaser of the transactions contemplated hereby have been duly
authorized by all requisite action on the part of the Purchaser. This Agreement
has been duly executed and delivered by the Purchaser and (assuming due
authorization, execution and delivery by the Seller) this Agreement constitutes
a legal, valid and binding obligation of each of the Purchaser enforceable
against the Purchaser in accordance with its terms.

        SECTION 4.02.    No Conflict.    The execution and delivery and,
assuming compliance with the notification requirements of the HSR Act and the
making and obtaining of all filings, notifications, consents, approvals,
authorizations and other actions referred to in Section 4.03, except as may
result from any facts or circumstances relating solely to the Seller or any
Pershing Company, the performance of this Agreement by the Purchaser do not and
will not (a) violate, conflict with or result in the breach of any provision of
the certificate of incorporation or bylaws or equivalent organizational
documents of the Purchaser, (b) conflict with or violate any Law or Governmental
Order applicable to the Purchaser or (c) conflict with, result in any breach of,
constitute a default (or event which with the giving of notice or lapse or time,
or both, would become a default) under, require any consent under, give to
others any rights of termination, amendment, acceleration, suspension,
revocation or cancellation of, or result in the creation of any Encumbrance on
any of the assets or properties of the Purchaser pursuant to, any note, bond,
mortgage or indenture, contract, agreement, lease, sublease, license, permit,
franchise or other instrument or arrangement to which the Purchaser is a party
or by which any of such assets or properties are bound or affected which would
have a material adverse effect on the ability of the Purchaser to perform its
obligations under this Agreement or consummate the transactions contemplated
hereby.

        SECTION 4.03.    Governmental Consents and Approvals.    The execution,
delivery and performance of this Agreement by the Purchaser do not and will not
require any consent, approval, authorization or other order of, action by,
filing with, or notification to, any Governmental Authority, except (a) in
cooperation with the Seller and the Pershing Companies in seeking all approvals
required by the Seller and the Pershing Companies from Governmental Authorities
in performance of this Agreement, (b) (i) the approval of the Board of Governors
of the Federal Reserve System, (ii) the approval of the New York State Banking
Department, (iii) the approval of the NASD and (iv) the approval of the NYSE,
(c) with respect to Pershing Ltd., the approval of the FSA pursuant to the
Financial Services and Market Act 2000, Section 178 et seq., (d) the
notification requirements of the HSR Act and (e) such

28

--------------------------------------------------------------------------------


other filings, notifications, approvals and consents under the merger control
laws and regulations of any country or transnational body as are considered by
the Purchaser using its reasonable judgment to be necessary or appropriate.

        SECTION 4.04.    Investment Purpose.    The Purchaser is acquiring the
Equity Interests solely for the purpose of investment and not with a view to, or
for offer or sale in connection with, any distribution thereof.

        SECTION 4.05.    Financing.    At the Closing Date, the Purchaser will
have available sufficient funds to pay the Purchase Price.

        SECTION 4.06.    Litigation.    No claim, action, proceeding or
investigation is pending or, to the best knowledge of the Purchaser after due
inquiry, threatened, that seeks to delay or prevent the consummation of, or that
would be reasonably likely to materially adversely affect the Purchaser's
ability to consummate, the transactions contemplated by this Agreement.

        SECTION 4.07.    Brokers.    Except for any fees and expenses for which
the Purchaser is solely responsible, no broker, finder or investment banker is
entitled to any brokerage, finder's or other fee or commission in connection
with the transactions contemplated by this Agreement based upon arrangements
made by or on behalf of the Purchaser.


ARTICLE V

ADDITIONAL AGREEMENTS


        SECTION 5.01.    Conduct of Business Prior to the Closing.    (a) The
Seller covenants and agrees that, except as described in Section 5.01(a) of the
Disclosure Schedule, between the date hereof and the time of the Closing, none
of the Pershing Companies shall conduct its business other than in the ordinary
course and consistent with past practice. Without limiting the generality of the
foregoing, except as described in Section 5.01(a) of the Disclosure Schedule,
the Seller shall cause each of the Pershing Companies to (i) use its reasonable
efforts to (A) preserve intact its business organization and (B) preserve its
current relationships with its customers and other persons with which it has
significant business relationships; (ii) exercise, but only after notice to the
Purchaser and receipt of the Purchaser's prior written approval, any rights of
renewal pursuant to the terms of any leases or subleases that by their terms
would otherwise expire; (iii) not shorten or lengthen the customary payment
cycles for any of its payables or receivables, except as required pursuant to
Section 5.13; and (iv) not engage in any practice, take any action, fail to take
any action or enter into any transaction which could cause any representation or
warranty of the Seller to be untrue or result in a breach of any covenant made
by the Seller in this Agreement; provided, however, that prior to the Closing,
subject to the provisions of Section 2.06, the Seller may, in its sole
discretion and without the consent of the Purchaser, cause to be distributed to
Seller any cash from the accounts of the Pershing Companies as it deems
desirable.

        (b)  Except as described in Section 5.01(b) of the Disclosure Schedule,
the Seller covenants and agrees that, prior to the Closing, without the prior
written consent of the Purchaser, not to be unreasonably withheld, the Company
will not do any of the things enumerated in the second sentence of Section 3.11.

        SECTION 5.02.    Access to Information.    (a) From the date hereof
until the Closing, upon reasonable notice, the Seller shall cause each of the
Pershing Companies and each of its officers, directors, employees, agents,
representatives, accountants and counsel to: (i) afford the officers, employees
and authorized agents, accountants, counsel, financing sources and
representatives of the Purchaser reasonable access, during normal business
hours, to the offices, properties, plants, other facilities, books and records
of the Pershing Companies (other than privileged materials and subject to the
applicable privacy laws) and to those officers, directors, employees, agents,
accountants and counsel of the Pershing Companies who have any knowledge
relating to the Pershing Companies and

29

--------------------------------------------------------------------------------


(ii) furnish to the officers, employees and authorized agents, accountants,
counsel, financing sources and representatives of the Purchaser such additional
financial and operating data and other information regarding the business,
assets, properties, personnel and goodwill of the Pershing Companies (or legible
copies thereof) as the Purchaser may from time to time reasonably request.

        (b)  In order to facilitate the resolution of any claims made against or
incurred by the Seller prior to the Closing, for a period of seven years after
the Closing, the Purchaser shall (i) retain the books and records of the
Pershing Companies relating to periods prior to the Closing in a manner
reasonably consistent with the Purchaser's practice and (ii) upon reasonable
notice, subject to applicable privacy laws and obligations, afford the officers,
employees and authorized agents and representatives of the Seller reasonable
access (including the right to make, at the Seller's expense, photocopies),
during normal business hours, to such books and records.

        (c)  In order to facilitate the resolution of any claims made by or
against or incurred by the Purchaser or the Pershing Companies after the Closing
or for any other reasonable purpose, for a period of seven years following the
Closing, the Seller shall (i) retain the books and records of the Seller that
relate to the Pershing Companies and its operations for periods prior to the
Closing and that shall not otherwise have been delivered to the Purchaser or the
Pershing Companies in a manner reasonably consistent with the Seller's practice
and (ii) upon reasonable notice, subject to applicable privacy laws and
obligations, afford the officers, employees and authorized agents and
representatives of the Purchaser or the Pershing Companies reasonable access
(including the right to make photocopies at the expense of the Purchaser or the
Pershing Companies), during normal business hours, to such books and records.

        SECTION 5.03.    Confidentiality.    (a) The terms of the
Confidentiality Agreement are hereby incorporated herein by reference and shall
continue in full force and effect until the Closing, at which time such
Confidentiality Agreement and the obligations of the Purchaser under this
Section 5.03 shall terminate; provided, however, that the Confidentiality
Agreement shall terminate only in respect of that portion of the Evaluation
Material (as defined in the Confidentiality Agreement) exclusively relating to
the Business and the transactions contemplated by this Agreement. If this
Agreement is, for any reason, terminated prior to the Closing, the
Confidentiality Agreement shall continue in full force and effect.

        (b)  The Seller agrees that it shall enforce any and all confidentiality
agreements entered into at any time with any Person (other than the Purchaser)
in connection with the potential sale of the Pershing Companies, including by
requesting, subject to the limitations set forth in such confidentiality
agreements, the return or the destruction of the Evaluation Materials (as
defined therein).

        (c)  The Seller agrees to keep confidential all nonpublic information in
its possession regarding the Business (including any information made available
to the Seller pursuant to Section 5.02(c)); provided, however, that the Seller
will not be required to maintain as confidential any information that
(i) becomes generally available to the public other than as a result of a
disclosure by the Seller or (ii) is required to be disclosed pursuant to the
terms of a Governmental Order or other legal requirement.

        SECTION 5.04.    Regulatory and Other Authorizations; Notices and
Consents.    (a) Each of the Seller and the Purchaser shall use its reasonable
best efforts to promptly obtain all authorizations, consents, orders and
approvals of all Governmental Authorities that may be or become necessary for
the performance of its and the other party's obligations pursuant to, and the
consummation of the transactions contemplated by, this Agreement. The Seller
will, and will cause the Pershing Companies to, cooperate with the Purchaser,
and the Purchaser will cooperate with the Seller, in promptly seeking to obtain
all such authorizations, consents, orders and approvals; provided, however, that
neither the Purchaser nor the Seller shall be required to pay any fees or other
payments to any such Governmental Authorities in order to obtain any such
authorization, consent, order or approval (other than normal filing fees that
are imposed by Law on the Purchaser or the Seller, as the case may be). Neither
the

30

--------------------------------------------------------------------------------


Seller nor the Purchaser shall knowingly take any action that would have the
effect of delaying, impairing or impeding the receipt of any required approval.
Notwithstanding the foregoing, nothing shall prevent the Purchaser or any of its
Affiliates from conducting their business in the ordinary course. The Seller and
the Purchaser each agree to make, or to cause to be made, (i) an appropriate
filing of a notification and report form pursuant to the HSR Act and (ii) any
other filing or notification required by any other applicable Law, in each case,
with respect to the transactions contemplated by this Agreement within fifteen
Business Days after the date of this Agreement in the case of the HSR Act, and
as promptly as reasonably practicable in the case of any other filing or
notification, and to supply promptly any additional information and documentary
material that may be requested pursuant to the HSR Act or any other applicable
Law.

        (b)  Each party to this Agreement, to the extent permitted by applicable
Law, shall promptly notify the other party of any communication it or any of its
Affiliates receives from any Governmental Authority relating to the matters that
are the subject of this Agreement and, to the extent practicable, permit the
other party to review in advance any such proposed communication by such party
to any Governmental Authority, other than ordinary course filings. No party to
this Agreement shall agree to participate in any meeting with any Governmental
Authority in respect of any filings, investigation or other inquiry unless it
consults with the other party in advance and, to the extent permitted by such
Governmental Authority, gives the other party the opportunity to attend and
participate at such meeting except to the extent that such meeting, in the
reasonable judgment of such party, would involve confidential discussions with a
bank regulatory authority. Subject to the Confidentiality Agreement, each party
to this Agreement will coordinate and cooperate fully with the other parties in
exchanging such information and providing such assistance as such other party
may reasonably request in connection with the foregoing and in seeking early
termination of any applicable waiting periods under the HSR Act. Subject to the
Confidentiality Agreement, each party to this Agreement will provide the other
party with copies of all correspondence, filings or communications between it or
any of its representatives, on the one hand, and any Governmental Authority or
members of its staff, on the other hand, with respect to this Agreement and the
transactions contemplated by this Agreement. The preceding provisions of this
Section 5.04(b) apply only through the Closing Date or termination of this
Agreement; except that the foregoing provisions of this subparagraph (b) shall
continue to apply to the extent that a Governmental Authority requires a filing
or notification promptly following the Closing Date.

        (c)  Each party agrees to cooperate in obtaining any other consents and
approvals that may be required in connection with the transactions contemplated
by this Agreement.

        SECTION 5.05.    CSFB, Inc. Joint and Several Liability.    The Seller
agrees that, prior to the Closing Date, CSFB, Inc., a Delaware corporation, will
agree to be jointly and severally liable with the Seller for the obligations of
the Seller hereunder, which form of agreement will be in form and substance
reasonably satisfactory to the Purchaser (the "CSFB Agreement").

        SECTION 5.06.    Investigation.    (a) The Purchaser acknowledges and
agrees that (i) it has made its own inquiry and investigation into, and, based
thereon, has formed an independent judgment concerning, the Business and the
Pershing Companies and (ii) neither the Seller, the Pershing Companies nor any
of their respective directors, officers, employees, agents or representatives
has made, or shall be deemed to have made, and none of such persons or the
Seller or the Pershing Companies shall be liable for or bound in any manner by,
any express or implied representations, warranties, guaranties or promises
pertaining to the Business, the Pershing Companies or any of their assets,
except as specifically set forth in Article III of this Agreement.

        (b)  In connection with the Purchaser's investigation of the Business,
the Purchaser has received from the Seller certain estimates, projections and
other forecasts for the Business, and certain prospective plan and budget
information. The Purchaser acknowledges that there are uncertainties

31

--------------------------------------------------------------------------------


inherent in attempting to make such projections, forecasts, plans and budgets,
that the Purchaser is familiar with such uncertainties, that the Purchaser is
taking full responsibility for making its own evaluation of the adequacy and
accuracy of all estimates, projections, forecasts, prospective plans and budgets
so furnished to it, and that the Purchaser will not assert any claim against the
Seller or any of its directors, officers, employees, agents, stockholders,
Affiliates, consultants, counsel, accountants, investment bankers or
representatives, or hold the Seller or any such persons liable, with respect
thereto. Accordingly, the Seller makes no representation or warranty with
respect to any estimates, projections, forecasts, prospective plans or budgets
referred to in this Section 5.06(b).

        SECTION 5.07.    Use of Names.    (a) Notwithstanding any other
provision of this Agreement to the contrary, no interest in or right to use the
names "Credit Suisse First Boston," "CSFB," "Donaldson Lufkin & Jenrette" or
"DLJ" or any confusingly similar derivation or modification thereof or any
trademark, servicemark, trade dress, logo, domain name, URL (universal resource
locator), trade name or corporate name of the Seller or any of its Affiliates
(collectively, the "Retained Names and Marks") is being transferred to the
Purchaser pursuant to the transactions contemplated hereby and, the use of any
Retained Names and Marks in connection with the Business by the Purchaser or the
Pershing Companies shall cease as of the Closing Date. The Purchaser, promptly
following the Closing Date and in any event within three months thereafter,
will, and will cause the Pershing Companies and any of their Affiliates to,
remove or obliterate all the Retained Names and Marks from its signs, web sites,
labels, letterheads and other items and materials of the Business and otherwise,
and not put into use after the Closing Date any such items and materials not in
existence on the Closing Date that bear any Retained Name or Mark or any name,
mark or logo similar thereto. The Purchaser agrees that the Seller shall not
have any responsibility for claims by third parties arising out of, or relating
to, the use after the Closing Date by the Purchaser, the Pershing Companies or
any Affiliate thereof of any Retained Name or Mark.

        (b)  No later than two Business Days after the Closing Date, the
Purchaser shall cause the Pershing Companies to change their names so as to
eliminate any reference to any of the Retained Names and Marks.

        SECTION 5.08.    Release of Indemnity Obligations.    The Seller and the
Purchaser will cooperate with each other with a view to enter into arrangements
effective as of the Closing whereby the Purchaser or its Affiliates would be
substituted for the Seller or its Affiliate in any guarantees, letters of
comfort, indemnities or similar arrangements entered into by the Seller or its
Affiliates for the benefit of the Pershing Companies; provided, however, that if
the Purchaser or its Affiliates cannot enter into such arrangements, the Seller
shall not terminate such guaranty arrangements without the Purchaser's consent;
provided, however, that the Purchaser or any of its Affiliate shall enter into a
separate guaranty with the Seller or any of its Affiliate to guarantee the
performance of the obligations of the relevant Pershing Company pursuant to the
contract underlying such guaranty arrangements. Notwithstanding the foregoing,
to the extent that the Purchaser or any of its Affiliate is substituted for the
Seller or any of its Affiliate in any guaranty, letter of comfort, indemnity or
similar arrangement and such guaranty is made to guaranty the performance of the
Seller or any of its Affiliate (other than a Pershing Company) under an
Affiliate agreement or otherwise, the Seller will indemnify the Purchaser or its
Affiliate for any payments actually made by the Purchaser or such Affiliate
pursuant to such guaranty agreement solely to the extent that such payment made
by the Purchaser or such Affiliate arises from the performance or nonperformance
of the Seller or its Affiliate (other than a Pershing Company) pursuant to such
Affiliate agreement.

        SECTION 5.09.    Other Agreements    (a) At the Closing, the Seller and
certain of its Affiliates shall enter into (i) a transition services agreement
with the Company and the Purchaser, if applicable, pursuant to which (A) the
Seller or one or more of its Affiliates will provide to the Company or the
Purchaser services reasonably required by the Company or the Purchaser to enable
it to conduct the Business substantially as conducted prior to the Closing Date
and (B) the Company will provide to the

32

--------------------------------------------------------------------------------


Seller and its Affiliates services reasonably required by the Seller and its
Affiliates to enable them to conduct their business substantially as conducted
prior to the Closing Date, which services will, in each case, be provided at
prices determined on the basis of fairly allocated costs and will include the
continuation at market rates for a period of two years following the Closing
Date of services in respect of the options crossing engine of the Seller (the
"Transition Services Agreement"), (ii) the Clearing Agreement and (iii) the
Stock Loan Agreement, in each case in accordance with the terms of this
Agreement and otherwise in form and substance reasonably acceptable to the
Seller and the Purchaser. The Seller and the Purchaser will negotiate in good
faith the Transition Services Agreement, the Clearing Agreement and the Stock
Loan Agreement, in each case with a view to reaching an agreement thereon before
the 60th day following the date hereof.

        (b)  At the Closing, the Seller and certain of its Affiliates, on the
one hand, and the Purchaser and certain of its Affiliates, on the other hand,
shall enter into a cross-license agreement (the "Cross License Agreement"), to
be negotiated in good faith, pursuant to which: (i) the Seller and certain of
its Affiliates shall grant to the Purchaser and certain of its Affiliates a
limited non-exclusive, "as-is" right and license to use certain Intellectual
Property, other than Trademarks included in the Excluded Assets, for a limited
period of time in connection with the operation of the Business as operated
immediately prior to the Closing Date; and (ii) the Purchaser and certain of its
Affiliates shall grant to the Seller and certain of its Affiliates a limited
non-exclusive, "as-is" right and license to use Intellectual Property owned by
or licensed to the Company or transferred to or licensed to the Purchaser and
certain of its Affiliates as a result of the transactions contemplated hereby in
connection with the operation by the Seller and such Affiliates of their
respective businesses in substantially the same manner as such businesses are
operated immediately prior to the Closing Date.

        (c)  Promptly following the date hereof, the Seller and the Purchaser
will engage in good faith discussions with a view to promptly entering into a
mutually satisfactory clearing agreement under which the Company would, prior to
the Closing Date, provide securities clearing execution and related services to
the correspondents and other introducing customers of BNY Clearing Services LLC.

        (d)  Promptly following the date hereof, the Seller and the Purchaser
will engage in good faith discussions with a view to entering into at the
Closing one or more mutually satisfactory agreements under which the Company
would continue to provide to each of Credit Suisse First Boston (Europe) Limited
and Credit Suisse Asset Management Securities, Inc. services substantially
similar to the services being provided by the Company to such entities on the
date hereof.

        SECTION 5.10.    Leases.    With respect to the Leased Real Property,
the Seller will, and will cause its applicable Affiliate to, use its
commercially reasonable efforts to obtain such third party consents as are
necessary to assign the corresponding lease agreements to the Pershing
Companies. The parties hereto agree that, in the event any such consent is not
obtained prior to Closing, the Seller will, subsequent to the Closing, cooperate
with the Purchaser and the Pershing Companies in attempting to obtain such
consent as promptly thereafter as practicable. Until and unless such consent is
obtained, the Seller shall use commercially reasonable efforts to provide the
Pershing Companies or the Purchaser with the rights and benefits of the affected
lease and, if the Seller provides such rights and benefits, the Pershing
Companies or the Purchaser shall assume the obligations and burdens thereunder,
all on terms substantially similar to those set forth in such affected lease.
The Purchaser will use reasonable efforts to cooperate with the Seller in
obtaining any of the foregoing consents from third parties and, if applicable,
in obtaining any of such rights and benefits. In the event such consents, rights
or benefits are not obtained, the Purchaser will, and will cause the Pershing
Companies to, take all reasonable actions to mitigate any Losses arising from
the failure to obtain the foregoing.

        SECTION 5.11.    Conversion.    Prior to the Closing Date, the Seller
shall, and shall cause certain of its Affiliates to, take all actions necessary
(including compliance with all applicable notification of

33

--------------------------------------------------------------------------------


the NASD and the NYSE) to effect the Conversion. Upon completion of the
Conversion, the Company shall be a limited liability company wholly owned by the
Seller.

        SECTION 5.12.    Further Action.    Each of the parties hereto shall use
all reasonable efforts to take, or cause to be taken, all appropriate action, do
or cause to be done all things necessary, proper or advisable under applicable
Law, and execute and deliver such documents and other papers, as may be required
to carry out the provisions of this Agreement and the Ancillary Agreements and
consummate and make effective the transactions contemplated by this Agreement
and the Ancillary Agreements.

        SECTION 5.13.    Intercompany Accounts.    All intercompany accounts
between the Pershing Companies, on the one hand, and their Affiliates, on the
other hand, shall be settled at or prior to the Closing, and at the Closing, the
Purchaser shall repay to the Seller the amount of principal (in the amount of
$480 million) plus accrued interest outstanding under the Subordinated
Debenture.

        SECTION 5.14.    Transfer of Assets.    (a) At or prior to the Closing,
the Seller shall cause all right, title and interest to the assets of the Seller
and its Affiliates used in the Business and described in Section 5.14(a) of the
Disclosure Schedule (the "Owned Assets") to be transferred to the Purchaser or
its designee pursuant to a bill of sale and assignment substantially in the form
attached as Exhibit 5.14(a) hereto (the "Bill of Sale").

        (b)  At or prior to the Closing, (i) the Seller shall cause all right,
title and interest to the assets of the Seller and its Affiliates leased to the
Pershing Companies and described in Section 5.14(b) of the Disclosure Schedule
(the "Leased Assets" and, together with the Owned Assets, the "Transferred
Assets") to be transferred to the Purchaser or its designee pursuant to the Bill
of Sale.

        (c)  At or prior to the Closing, the Seller shall cause the Company to
transfer all right, title and interest to the Excluded Assets to the Seller or
one of its Affiliates pursuant to a bill of sale and assignment substantially in
the form attached as Exhibit 5.14(c) hereto.

        SECTION 5.15.    Notification of Certain Matters.    (a) Each of the
Seller and the Purchaser shall give prompt notice to the other of any fact,
event or circumstance known to it that is reasonably likely, individually or
taken together with all other facts, events and circumstances known to it, to
result in a breach of any of its representations, warranties, covenants or
agreements contained herein such that any of the conditions contained in
Article VIII would not be satisfied.

        (b)  The Seller shall promptly notify the Purchaser, and the Purchaser
shall promptly notify the Seller of any notice or other communication from any
Person alleging that the consent of such Person is or may be required as a
condition to the completion of any of the transactions contemplated hereunder
except for such consents or notices already indicated as being required as set
forth in this Agreement or attached Schedules that are a part of this Agreement.

        SECTION 5.16.    Non-Compete.    Until the third anniversary of the
Closing Date, except as otherwise permitted in this Section 5.16, neither the
Seller nor any of its controlled Affiliates shall, and the Seller shall use all
reasonable efforts to cause its other Affiliates not to, commence any new
activities in the United States involving the direct or indirect provision, for
its own account or solely or jointly for the benefit of others, of securities
clearing and execution outsourcing services on a "correspondent clearing" basis,
as such term is understood in the securities brokerage industry (a "Competing
Business"). Notwithstanding the foregoing, neither the Seller nor any of its
Affiliates shall be precluded from directly or indirectly (a) (i) acquiring some
or all of the interests in, being acquired by, merging with, or entering into
any other business combination with, an entity that includes a Competing
Business and (ii) following any of the foregoing, continuing to operate such
Competing Business, (b) providing clearing and execution services to the Seller
or any of its Affiliates except as otherwise provided in the Clearing Agreement,
or (c) engaging in any business or activity in which the Seller or any of its
Affiliates is engaged as of the date hereof (after giving effect to the
consummation

34

--------------------------------------------------------------------------------


of the transactions contemplated by this Agreement). Due to the irreparable
injury and damage to the Purchaser that could result from a violation of this
Section 5.16, the Purchaser shall be entitled to injunctive relief against the
violation by the Seller or any of its Affiliates of this Section 5.16 in
addition to any remedy otherwise available to the Purchaser. If any court of
competent jurisdiction shall hold that the restrictions contained in this
Section 5.16 are unreasonable, such restrictions shall be deemed to be reduced,
but only to the extent necessary, in the opinion of such court, to make them
reasonable.


Article VI

EMPLOYEE MATTERS


        SECTION 6.01.    General.    The Purchaser hereby agrees that, for a
period of two years immediately following the Closing Date, it shall, or shall
cause the Pershing Companies to, provide the Employees with at least the same
level of base salary as in effect on the Closing Date and to provide the
Employees with benefits under employee benefit plans, programs, contracts and
arrangements for the benefit of active and former Employees the value of which
is substantially comparable in the aggregate to the value of such benefits
provided to such Employees under the employee benefit plans, programs, contracts
and arrangements (other than the value of any retiree health benefits or the
special termination program in connection with the Fall 2002 workforce
reduction) of the Pershing Companies as in effect immediately prior to the
Closing Date. From and after the Closing Date, the Purchaser shall honor, or
shall cause the Pershing Companies to honor, in accordance with their terms, all
employment and severance agreements and all severance, incentive and bonus plans
as in effect immediately prior to the Closing Date and listed on Section 3.19 of
the Disclosure Schedule that are applicable to any current or former employees
or directors of the Company (except for the special termination program in
connection with the Fall 2002 workforce reduction). Notwithstanding the
foregoing, the Purchaser agrees that, for a period of one year immediately
following the Closing Date, it shall, or shall cause the Pershing Companies to,
provide the Employees with at least the same level of benefits provided under
the special termination program in connection with the Fall 2002 Workforce
reduction as in effect immediately prior to the date hereof.

        SECTION 6.02.    Service Recognition.    Employees shall receive for
purposes of eligibility to participate and vesting, (but not for the purposes of
benefit accrual) under any employee benefit plan, program or arrangement
established or maintained by the Purchaser or the Pershing Companies credit for
service accrued or deemed accrued on or prior to the Closing Date with the
Pershing Companies or any of their Affiliates. Notwithstanding the above,
Employees shall receive credit for purposes of eligibility to receive benefits
for purposes of vacation pay, early retirement subsidy (if any), and any
severance plan, program and arrangement.

        SECTION 6.03.    WARN    The Purchaser shall be responsible for any
obligation with respect to employees of the Pershing Companies under the Worker
Adjustment Retraining and Notification Act of 1988 and any applicable state or
local Law equivalent (collectively, the "WARN Act") arising or accruing on and
after the Closing Date. The Seller shall be responsible for any obligation with
respect to employees of the Pershing Companies under the WARN Act arising or
accruing before the Closing Date. The parties agree to cooperate in good faith
to determine whether any notification to employees of the Pershing Companies may
be required pursuant to the WARN Act before the Closing Date.

        SECTION 6.04.    Welfare Benefit Plans.    With respect to the welfare
plans, programs and arrangements maintained, sponsored or contributed to by the
Purchaser (the "Purchaser Welfare Benefit Plans"), the Purchaser shall
(i) waive, or cause its insurance carriers to waive, all limitations as to
pre-existing and at-work conditions, if any, with respect to participation and
coverage requirements applicable to current Employees under any Purchaser
Welfare Benefit Plan, except short term and long term disability, and
(ii) provide credit to such Employees for any co-payments, deductibles and
out-of-pocket expenses paid by such Employees under the employee benefit plans,
programs and

35

--------------------------------------------------------------------------------


arrangements applicable to employees of the Pershing Companies during the
portion of the relevant plan year preceding the Closing Date. Notwithstanding
anything else to the contrary in this Agreement, the Purchaser shall not provide
retiree health benefits or coverage to any current or former Employee, officer
or director of any Pershing Company or any beneficiary or dependent thereof
except as required under Section 4980B of the Code and Section 602, et seq. of
ERISA. Seller agrees to assume, and indemnify Purchaser for, any Liabilities
with respect to current or former employee, officer or director of any Pershing
Company or any beneficiary or dependent thereof for retiree health benefits,
other than as required under Section 4980B of the Code and Section 602, et seq.
of ERISA.

        SECTION 6.05.    Purchaser Savings Plan    The Purchaser shall permit
the plan(s) maintained by the Purchaser that is an eligible retirement plan,
pursuant to Section 401(a)(31)(D) of the Code (the "Purchaser's Savings Plan")
to accept an "eligible rollover contribution" (within the meaning of
Section 401(a)(31) of the Code) in cash of all or a portion of the account
balance distributed to an Employee under any defined contribution plan that is
qualified under Section 401(a) of the Code (the "Seller's Savings Plan"),
subject to the Seller's provision of evidence reasonably satisfactory to
Purchaser's Savings Plan that such Company Benefit Plan which eligible rollover
contribution was transferred is qualified under Section 401(a) of the Code. To
the extent not prohibited by applicable Law, effective as of the day immediately
following the Closing Date, Purchaser shall make available to each Employee on a
non-discriminatory basis and on commercially reasonable terms, a short-term loan
in an amount equal to such Employee's aggregate unpaid loan balance with respect
to any outstanding loans under Seller's Savings Plan.

        SECTION 6.06.    Underfunded Liability in the Scheme.    In respect of
the Scheme, the Seller agrees to pay the Purchaser an amount (the "Underfunded
Liability") equal to the excess (if any) of the projected benefit obligations,
calculated as of the Closing Date, with respect to all current or former
participants of the Scheme over the value of the assets of the Scheme (together
with any accrued contributions) as of the Closing Date and on the assumption
that no retrospective amendments are made to the trust deed and rules of the
Scheme as in effect immediately prior to the Closing Date. The Underfunded
Liability will then be adjusted by the Investment Adjustment (as defined below)
from and including the Closing Date up to and including the date which is the
last UK business day before the date on which the Underfunded Liability is paid
to the Purchaser (the "Adjusted Underfunded Liability"). The Underfunded
Liability and the Investment Adjustment will be determined using the actuarial
methods, assumptions and factors to be agreed between the Seller and the
Purchaser. Seller and Purchaser agree to cooperate in determining the amount of
the Underfunded Liability and in preparing an estimate of the Adjusted
Underfunded Liability as soon as practicable after the Closing Date. If the
Seller and Purchaser are unable to determine the amount of the Underfunded
Liability or the amount of the Investment Adjustment on or before the
three-month anniversary of the Closing Date, the matter will be referred to an
independent actuary chosen by agreement between the parties or, failing
agreement, appointed by the President of the Institute of Actuaries of England
on the application of either the Seller or Purchaser. That independent actuary
will act as expert and not as arbitrator and his decision (including any
direction in relation to his costs) will be final and binding and the fees and
expenses of the independent actuary shall be borne by the Seller and Purchaser
equally or in such other proportions as he directs. For the purposes of this
Section 6.06, "Investment Adjustment" means the notional investment return of
the Scheme (if any) over the relevant period specified in this section
calculated by comparing the level of the Index at close of business on the first
day of such period with the level of the Index at close of business on the last
day of such period or, if either of those days is not a day for which the
indices comprising the Index are quoted, the level of the Index at the close of
business on the previous day for which they are quoted is used and making
reasonable allowance for investment expenses. "Index" means an index agreed by
the Seller and the Purchaser as of the Closing Date comprising of the same
proportion and composition of investments in which the assets of the Scheme are
invested as of the Closing Date. The Adjusted Underfunded Liability shall be
calculated and payable in UK pounds sterling.

36

--------------------------------------------------------------------------------


        If, in accordance with the trust deed and rules of the Scheme and
applicable Law, the trustees of the Scheme may, without the consent of any other
party, demand from the Purchaser and/or the Pershing Companies a payment or
payments in respect of the underfunding (if any) of the Scheme on the Closing
Date (disregarding for the purpose of determining such underfunding any change
in the investment policy or values on or after the Closing Date or any
retrospective amendments made to the trust deed and rules of the Scheme after
the Closing Date which have the effect of increasing the underfunding of the
Scheme on the Closing Date) (the "Trustees' Demand") and if the Purchaser and/or
any of the Pershing Companies are, in accordance with the trust deed and rules
of the Scheme and applicable Law, obligated to pay the Trustees' Demand, the
Seller shall pay to the Purchaser the amount by which the Trustees' Demand
exceeds the Adjusted Underfunded Liability provided that the Purchaser shall
have used its best efforts to minimize the amount of the Trustees' Demand and to
procure that the Trustees' Demand is determined on or before the twelve month
anniversary of the Closing Date. The Purchaser shall or shall cause the Pershing
Companies to pay to the Scheme the full amount received from the Seller pursuant
to this Section 6.06.

        If the Purchaser and/or the Pershing Companies obtain any Tax Benefit as
a result of contributing any amount which is received from the Seller under this
Section 6.06 to the Scheme, the Purchaser will reimburse the Seller in an amount
equal to the value of the Tax Benefit (if any). The certificate of the auditors
to the company appointed for the purposes of the Companies Acts or other
applicable Law which obtains the Tax Benefit as to the fact that a Tax Benefit
has or has not been obtained and the amount of the Tax Benefit shall be final
and binding on the Seller and the Purchaser. For purposes of this Section 6.06,
"Tax Benefit" means the amount of a reduction in the tax liability of the
Purchaser and/or the Pershing Companies or a repayment of any tax to the
Purchaser and/or the Pershing Companies which is exclusively attributable to the
contribution of any amount which is received from the Seller under this
Section 6.06 to the Scheme.

        SECTION 6.07.    Employee Compensation and Benefits.    Notwithstanding
any other provision of this Agreement, the Seller shall retain and satisfy all
Liabilities for unpaid compensation and employee benefits payable to any
employee of a Pershing Company in connection with the Post-Closing Retention
Compensation Plan, Discretionary Payment Pool, Credit Suisse Group International
Share Plan and any retention awards granted in connection with the transaction
between Donaldson Lufkin & Jenrette and Seller consummated on November 3, 2000,
and for any other unpaid compensation and employee benefits earned by such
employees prior to the Closing or as a result of or in connection with the
transactions contemplated hereby (including, without limitation, retention
agreements), to the extent not reflected on the Closing Balance Sheet. The
Purchaser shall indemnify the Seller for all unpaid compensation and employee
benefits payable to any employee of a Pershing Company to the extent accrued on
the Closing Balance Sheet. For purposes of this Agreement, "Post-Closing
Retention Compensation Plan" and "Discretionary Payment Pool" shall have the
meanings ascribed to them in Sections 5 and 6, respectively, of the employment
agreement among the Company, Credit Suisse First Boston, Inc. and Richard
Brueckner, dated as of November 8, 2002.

37

--------------------------------------------------------------------------------




Article VII

TAX MATTERS


        SECTION 7.01.    Tax Indemnities    (a) From and after the Closing Date,
the Seller shall indemnify and hold the Purchaser and each Pershing Company and
their respective officers, directors, employees and agents harmless against any
and all Taxes (except Taxes accrued on the Closing Balance Sheet): (i) imposed
on or payable by any Pershing Company with respect to any taxable period or
portion thereof that ends on or before the Closing Date (including, without
limitation, any obligation to contribute to the payment of Taxes determined on a
consolidated, combined or unitary basis with respect to a group of corporations
that include any Pershing Company, and Taxes resulting from any Pershing Company
ceasing to be a member of the Seller's affiliated group for US federal income
Tax purposes); (ii) with respect to taxable periods beginning before the Closing
Date and ending after the Closing Date (any such period, a "Straddle Period"),
Taxes imposed on any Pershing Company which are allocable, pursuant to
Section 7.01(b), to the portion of such period ending on the Closing Date;
(iii) imposed on or payable by any Pershing Company with respect to any taxable
period or portion thereof that ends on or before the Closing Date, including the
pre-Closing portion of any Straddle Period because of a breach by the Seller of
the representations and warranties set forth in Section 3.20(a) (in each case
without giving effect to any qualifier regarding materiality or Material Adverse
Effect); (iv) imposed because of a breach by the Seller of the representations
and warranties set forth in Section 3.20(d) or 3.20(g) (in each case without
giving effect to any qualifier regarding materiality or Material Adverse
Effect); and (v) imposed on or payable by any Pershing Company with respect to
payments made or information reporting obligations arising with respect to any
payments or other reportable transactions that occurred in a period or a portion
thereof that ends on or before the Closing Date because of a breach by the
Seller of the representations and warranties set forth in Section 3.20(e)
(without giving effect to any qualifier regarding materiality or Material
Adverse Effect), provided, however, that Purchaser, the LLC and their respective
Affiliates and successors shall fully cooperate with and take such reasonable
actions as the Seller may reasonably request or as are otherwise reasonably
necessary to mitigate the Seller's liability with respect to this clause (v).

        (b)  For purposes of this Agreement, in the case of any Tax imposed on
any Pershing Company that is imposed on a periodic basis and is payable for a
taxable period that begins before the Closing Date and ends after the Closing
Date, the portion of such Taxes which is payable for the portion of such taxable
period ending on the Closing Date shall be (i) in the case of any Tax other than
a Tax based upon or measured by gross or net income or receipts, the amount of
such Tax for the entire taxable period (or, in the case of such Taxes determined
on an arrears basis, the amount of such Tax for the immediately preceding
period) multiplied by a fraction, the numerator of which is the number of days
in the portion of such taxable period ending on the Closing Date and the
denominator of which is the number of days in the entire taxable period and
(ii) in the case of Taxes that are either based upon or measured by gross or net
income or receipts, the amount which would be payable if the relevant taxable
period ended on the Closing Date.

        (c)  Purchaser shall indemnify and hold the Seller and its officers,
directors, employees and agents harmless from and against any and all Taxes and
other costs that result from (i) the LLC being treated as other than a
disregarded entity on the Closing Date for any income Tax purpose as a result of
any action or failure to act by the LLC, Purchaser or any Affiliate of either
thereof (but, with respect to the LLC, only if such action or failure to act
occurs after the Closing) or (ii) with respect to any Straddle Period, Taxes
imposed on the LLC which are allocable to the portion of such period beginning
on the day after the Closing Date.

        SECTION 7.02.    Refunds and Tax Benefits.    (a) Except to the extent
such refund was accrued as an asset on the Closing Balance Sheet, the Purchaser
shall promptly pay to the Seller the amount of any refund or credit (including
any interest paid or credited with respect thereto) received or used, in

38

--------------------------------------------------------------------------------


the case of a credit, by the Purchaser or by any Pershing Company of Taxes
(i) relating to taxable periods of any Pershing Company or portions thereof
ending on or before the Closing Date or (ii) attributable to an amount paid by
the Seller under Section 7.01 hereof. The Purchaser shall, if the Seller so
requests and at the Seller's expense, cause the relevant entity to file for and
use its reasonable best efforts to obtain and expedite the receipt of any refund
to which the Seller is entitled under this Section 7.02. The Purchaser shall
permit the Seller to participate in (at the Seller's expense) the prosecution of
any such refund claim. The Seller shall not be entitled to pursue any refund
claim if such claim would increase Taxes payable by any Pershing Company or
Purchaser after the Closing unless the Seller shall indemnify Purchaser for such
increased Taxes.

        (b)  Any amount otherwise payable by the Seller under Section 7.01 shall
be reduced by the estimated present value of any net Tax benefit available to
the Purchaser or its Affiliates in connection with the payment of Taxes for
which the Seller is responsible under Section 7.01, and increased by the
estimated present value of any Tax cost reasonably expected to be incurred by
the indemnified party or its Affiliates as the result of the receipt of such
indemnity payment. The estimated present value of any net Tax benefit and the
estimated present value of any Tax costs referred to in this subsection (and in
Section 9.02(e)) shall be computed using the applicable federal rate for the
appropriate time period as defined in Section 1274(d)(1) of the Code as the
discount rate and a Tax rate for all relevant years of 40%.

        SECTION 7.03.    Contests.    (a) After the Closing Date, the Purchaser
shall promptly, but in no event later than 30 days, notify the Seller in writing
of the commencement of any Tax audit or administrative or judicial proceeding or
of any demand or claim on the Purchaser or any Pershing Company which, if
determined adversely to the taxpayer or after the lapse of time, would be
grounds for indemnification by the Seller under Section 7.01. Failure to provide
such notice will not affect the Seller's obligation of indemnity, except to the
extent the Seller's ability to contest the relevant claim is adversely effected
to a meaningful extent. Purchaser may at any time, in its sole discretion, upon
written notice to the Seller, assume sole responsibility for any such asserted
liability and waive all rights to and claims for indemnification from the Seller
under this Article VII with respect to any such asserted liability and any other
liability the contest of which may be adversely affected by the resolution of
such asserted liability, and, in such event, the Seller shall be deemed to have
waived its rights to participate in or object to the settlement or compromise of
such asserted liability; provided that the resolution of such asserted liability
or any such settlement or compromise could not reasonably be expected to
adversely affect the Seller.

        (b)  In the case of a Tax audit or administrative or judicial proceeding
(a "Contest") that relates to periods ending on or before the Closing Date or
otherwise to a matter for which the Seller is primarily responsible under
Section 7.01 or 7.02, subject to the immediately following sentence, the Seller
shall have the right, at its expense, to control the conduct of such Contest,
provided, however, that if such Contest also is in respect of any taxable year
or portion thereof beginning after the Closing Date, then (i) the parties shall
use all reasonable efforts to separate such post-Closing portion of the contest
and (ii) to the extent that is not feasible, then whichever of the Purchaser or
the Seller would be liable for the greatest amount of Tax asserted in such
Contest (determined on a present value basis) shall be entitled to control such
contest. The parties shall use all reasonable efforts to permit such contest, or
the issues of such contest as involve Taxes potentially indemnifiable hereunder
to be dealt with separately from a contest involving entities controlled by the
Purchaser (other than Pershing Companies or successors thereto); provided,
further, however, that if it is not possible to cause such contest or such
issues to be dealt with in such manner separately, the Purchaser shall be
permitted to control such contest but shall be required to consult with Seller
in good faith with respect to such contest or such issues and shall use its best
efforts to minimize any indemnifiable Tax. The Purchaser and the Seller agree to
cooperate, and the Purchaser agrees to cause the relevant Pershing Company to
cooperate, in the defense against or compromise of any claim in any audit or
proceeding for which the Seller is

39

--------------------------------------------------------------------------------


primarily responsible, including, by executing appropriate powers of attorney
empowering representatives of the Seller.

        (c)  Neither Purchaser, the LLC nor the Seller shall enter into any
compromise or agree to settle any claim pursuant to any Tax audit or proceeding
which would be legally binding on the other party and which would adversely
affect the other party to a material extent without the written consent of the
other party, which consent may not be unreasonably withheld. For the avoidance
of doubt, this Section 7.03(c) shall not apply to U.S. federal, state and city
income and franchise Tax matters.

        SECTION 7.04.    Cooperation and Exchange of Information.    (a) The
Seller and the Purchaser will provide each other with such cooperation and
information as either of them reasonably may request of the other in filing any
Tax return, amended return or claim for refund, determining a liability for
Taxes or a right to a refund of Taxes or participating in or conducting any
audit or other proceeding in respect of Taxes. Such cooperation and information
shall include providing copies of relevant Tax returns or portions thereof,
together with accompanying schedules and related work papers and documents
relating to Tax matters of the Pershing Companies. Each party shall make its
employees reasonably available on a mutually convenient basis to provide
explanations of any documents or information provided hereunder. Each party will
retain all returns, schedules and work papers and all material records or other
documents relating to Tax matters of all of the Pershing Companies for the
taxable period that includes the Closing Date and for all prior taxable periods
until the later of (i) the expiration of the statute of limitations of the
taxable periods to which such returns and other documents relate, without regard
to extensions except to the extent notified by the other party in writing of
such extensions for the respective Tax periods or (ii) eight years following the
due date (without extension) for such returns; provided, however, that a party
shall not dispose of any such materials if at least 90 Business Days before the
later of the end of either of the periods described in clause (i) or (ii), the
other party has notified the disposing party of its desire to review such
material, in which case such other party shall be given an opportunity, at its
cost and expense, to remove and retain all or any part of such materials. Any
information obtained under this Section 7.04 shall be kept confidential, except
as may be otherwise necessary in connection with the filing of returns or claims
for refund or in conducting an audit or other proceeding.

        (b)  For Tax periods ending after the Closing Date, the Purchaser shall
timely prepare and file with the appropriate authorities all Tax returns
required to be filed in respect of the Pershing Companies (including Tax returns
required to be filed with respect to a Straddle Period, which shall be prepared
on a basis, including methods of accounting, consistent with prior practice),
provided that, with respect to a Straddle Period, the Seller shall have the
right to review the Tax return and no such Tax return shall be filed without the
Seller's consent, which shall not be unreasonably withheld. For Tax periods
ending on or before the Closing Date, Seller shall timely prepare and file with
the appropriate authorities all Tax returns required to be filed with respect to
the Pershing Companies. For Straddle Periods, the Seller shall pay to Purchaser
the Seller's share of Taxes imposed with respect to a Straddle Period (as
determined in accordance with Section 7.01(a)(ii)) at least two (2) Business
Days prior to the date a Tax payment is due.

        SECTION 7.05.    Conveyance Taxes.    All sales, transfer, stamp, stock
transfer, value added, use, real property transfer or gains and similar Taxes
that may be imposed upon, or payable or collectible or incurred in connection
with this Agreement and the transactions contemplated hereby shall be borne 50%
by the Seller and 50% by the Purchaser. The Purchaser and Seller agree to
cooperate in the execution and delivery of all instruments and certificates
necessary to enable the Seller and/or Purchaser to comply with any pre-Closing
filing requirements. The parties shall prepare and file all necessary Tax
returns and other documentation with respect to all such Taxes and shall take
such reasonable steps as appropriate and as permitted by Law to reduce Taxes.

40

--------------------------------------------------------------------------------


        SECTION 7.06.    Miscellaneous.    (a) For Tax purposes, the parties
agree to treat all payments made under this Article VII, under any other
indemnity provisions contained in this Agreement, and for any misrepresentations
or breaches of warranties or covenants, as adjustments to the Purchase Price,
and shall be treated as such by the parties to the extent permitted by law.

        (b)  This Article VII shall be the sole provision governing indemnities
or other reimbursements for Taxes under this Agreement.

        (c)  For purposes of this Article VII and Section 3.20 of this
Agreement, all references to the Purchaser and the Seller shall include their
successors, if any.

        (d)  Notwithstanding any provision in this Agreement to the contrary,
the covenants and agreements of the parties hereto contained in this Article VII
(including Section 7.01 and the applicable references to Section 3.20 for
purposes of Article VII) shall survive the Closing and shall remain in full
force and effect until 30 days after the expiration of the applicable statutes
of limitations (taking into account any extensions or waivers thereof).

        (e)  All Tax sharing agreements or similar agreements with respect to or
involving any of the Pershing Companies shall be terminated on or prior to the
Closing Date and, after the Closing Date, none of the Seller, its Affiliates or
any of the Pershing Companies shall be bound thereby or have any liability
thereunder, including with respect to any payable or receivable thereunder.

        (f)    The Purchase Price shall be allocated among the Equity Interests
and the Transferred Assets as proposed by the Purchaser, subject to review and
consent by the Seller, which consent shall not be unreasonably withheld;
provided that the Seller and Purchaser hereby agree that not less than
$325,000,000 shall be allocated to "Class VI assets" as defined in Treasury
Regulation Section 1.338-6(b). In the case of each of Pershing Ltd., Tech, and
the Company, the sum of the Purchase Price allocated to the relevant entity and
the amount of liabilities (as determined for federal income Tax purposes) (the
"Relevant Liabilities") of such entity shall be allocated among the assets of
such entity as of the Closing Date in accordance with the "residual method" as
provided in the Treasury Regulations promulgated under Sections 338 and 1060 of
the Code as proposed by the Purchaser (the "Allocations"), subject to review and
consent by the Seller, which consent shall not be unreasonably withheld. Any
subsequent adjustments to the sum of the Purchase Price and the Relevant
Liabilities shall be reflected in the allocations hereunder in a manner
consistent with the Allocations and with the Regulations. The Seller and the
Purchaser shall timely file Form 8594 (and any similar forms required under
state, local, or foreign Tax law) in accordance with the requirements of
Section 1060 of the Code (or state, local, or foreign Tax law, as the case may
be) and this Section 7.06(f), and shall timely amend such Forms in the case of
any subsequent adjustment to the Purchase Price or Relevant Liabilities.

        (g)  Each party will provide the other with such Tax information as may
be required to comply with any applicable federal, state or local Tax law or
regulations. The Seller will be responsible for complying with Tax reporting or
withholding obligations as to any payments made by the Seller; except that the
Purchaser shall be responsible for complying with end-of-year Tax reporting for
all wages paid and other Tax reporting matters with respect to the calendar year
2003 (provided that, with respect to wages paid and other payments made prior to
the Closing Date Purchaser may rely on the information provided to Purchaser by
the Seller) and, to this end, the parties shall enter into the appropriate
agreement pursuant to Internal Revenue Service Revenue Procedure 96-60.
Purchaser will be responsible for complying with Tax reporting or withholding
obligations after the Closing Date.

        (h)  The Seller shall continue to comply with all Tax obligations
between the signing and the Closing Date, including all withholding Tax
obligations

        (i)    The Seller hereby agrees, subject to obtaining necessary
regulatory approvals, to convert Tech into a disregarded entity for all
applicable U.S. federal Tax purposes effective on or prior to the

41

--------------------------------------------------------------------------------


Closing Date. In the event that the Seller is unable to do so, the Seller shall
so notify the Purchaser and the Seller agrees to join with the Purchaser in
making an election pursuant to Sections 338(g) and 338(h)(10) of the Code (and
in taking all steps necessary to effectuate the same) and any similar election
as may be available under applicable state or local laws and specified by the
Purchaser (unless the Purchaser notifies the Seller of its intention not to make
such election) and to indemnify the Purchaser for any damages resulting from an
election under Sections 338(g) and 338(h)(10) not being effective, unless the
ineffectiveness of such election is caused by Purchaser's actions, inactions,
negligence or change in law.


ARTICLE VIII

CONDITIONS TO CLOSING


        SECTION 8.01.    Conditions to Obligations of the Seller.    The
obligations of the Seller to consummate, or cause the consummation of, the
transactions contemplated by this Agreement shall be subject to the fulfillment,
at or prior to the Closing, of each of the following conditions:

        (a)    Representations, Warranties and Covenants.    (i) Each of the
representations and warranties of the Purchaser contained in this Agreement that
is qualified by materiality shall have been true and correct as of the date of
this Agreement and shall be true and correct as of the Closing and each of the
representations and warranties that is not so qualified shall have been true and
correct in all material respects as of the date of this Agreement and shall be
true and correct in all material respects as of the Closing, with the same force
and effect as if made as of the Closing Date (other than such representations
and warranties as are made as of another date, which shall be so true and
correct as of such date), (ii) the covenants and agreements contained in this
Agreement to be complied with by the Purchaser on or before the Closing shall
have been complied with in all material respects and (iii) the Seller shall have
received a certificate from the Purchaser as to the matters set forth in clauses
(i) and (ii) above signed by a duly authorized officer of the Purchaser;

        (b)    HSR Act.    Any waiting period (and any extension thereof) under
the HSR Act applicable to the purchase of the Equity Interests contemplated
hereby shall have expired or shall have been terminated;

        (c)    No Order.    (i) No court of competent jurisdiction shall have
issued or entered any Order that is then in effect and that has the effect of
making any of the transactions contemplated by this Agreement or the Ancillary
Agreements illegal or otherwise prohibiting their consummation and (ii) no
proceeding seeking to prohibit or prevent the Closing or materially diminish the
benefits expected to be realized by the Seller from the transactions
contemplated hereby shall have been instituted by any Governmental Authority and
be pending;

        (d)    Receipt of Governmental Approvals.    The Seller shall have
received all authorizations, consents, orders and approvals of all Governmental
Authorities which, if not received, would make any of the transactions
contemplated by this Agreement or the Ancillary Agreements illegal or otherwise
prohibit their consummation;

        (e)    Ancillary Agreements.    The Purchaser shall have duly executed
and delivered to the Seller each of the Ancillary Agreements to which it is a
party.

        SECTION 8.02.    Conditions to Obligations of the Purchaser.    The
obligations of the Purchaser to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment, at or prior to the Closing, of
each of the following conditions:

        (a)    Representations, Warranties and Covenants.    (i) Each of the
representations and warranties of the Seller contained in this Agreement shall
have been true and correct as of the date of this Agreement and shall be true
and correct as of the Closing, with the same force and effect as if made

42

--------------------------------------------------------------------------------


as of the Closing (other than such representations and warranties as are made as
of another date, which shall be true and correct as of such date), except, in
either case, where the failure to be so true and correct would not, individually
or in the aggregate, have a Material Adverse Effect, (ii) the covenants and
agreements contained in this Agreement to be complied with by the Seller or any
of its Subsidiaries on or before the Closing shall have been complied with in
all material respects and (iii) the Purchaser shall have received a certificate
of the Seller as to the matters set forth in clauses (i) and (ii) above signed
by a duly authorized officer of the Seller; provided that if the Purchaser
elects to postpone the Closing Date in accordance with Section 2.03, the
certificate to be provided by the Seller hereunder with respect to the matters
set forth in clause (i) shall have been provided to the Purchaser in accordance
with Section 2.03;

        (b)    HSR Act.    Any waiting period (and any extension thereof) under
the HSR Act applicable to the purchase of the Equity Interests contemplated
hereby shall have expired or shall have been terminated;

        (c)    No Order.    (i) No court of competent jurisdiction shall have
issued or entered any Order that is then in effect, and, no Governmental
Authority shall have taken any action, that has, in either case, the effect of
making any of the transactions contemplated by this Agreement or the Ancillary
Agreements illegal or otherwise prohibiting their consummation and (ii) no
proceeding seeking to prohibit or prevent the Closing or materially diminish the
benefits expected to be realized by the Purchaser from the transactions
contemplated hereby shall have been instituted by any Governmental Authority and
be pending;

        (d)    Resignations of the Directors of the Company and the Sister
Companies.    The Purchaser shall have received the resignations, effective as
of the Closing, of all the directors and officers of the Company and the Sister
Companies, except for such persons as shall have been designated in writing
prior to the Closing by the Purchaser to the Seller;

        (e)    Receipt of Governmental Approvals.    The Purchaser shall have
received all authorizations, consents, orders and approvals of all Governmental
Authorities which, if not received, would make any of the transactions
contemplated by this Agreement or the Ancillary Agreements illegal or otherwise
prohibit their consummation; provided that no Government Authority shall have
imposed any condition or requirement on the Purchaser in connection with any of
the foregoing that would, in the reasonable judgment of the Purchaser, have a
material adverse effect on (i) the Purchaser's ability to conduct its business
and that of its subsidiaries (including the Pershing Companies) taken as a whole
following the Closing in substantially the same manner as conducted prior to the
Closing, or (ii) the results of operations, assets or financial condition of the
business of the Purchaser and its subsidiaries (including the Pershing
Companies) taken as a whole following the Closing. Without limiting the effect
of the foregoing, the parties agree that the requirements of this
Section 8.02(e) shall not be satisfied unless the Purchaser shall have obtained
the approval of the NYSE and NASD of the transactions contemplated hereby;

        (f)    Third Party Consents.    All consents or approvals of all
Persons, other than Governmental Authorities, required for or in connection with
the execution, delivery and performance of this Agreement and the consummation
of the transactions contemplated hereby to occur at the Closing shall have been
obtained and shall be in full force and effect, unless the failure to obtain any
such consent or approval would not, individually or in the aggregate, have a
Material Adverse Effect;

        (g)    Conversion.    The Conversion shall have been completed and any
documents entered into or filed in connection with the Conversion shall have
been in form and substance reasonably satisfactory to the Purchaser;

43

--------------------------------------------------------------------------------


        (h)    Ancillary Agreements.    The Seller or any of its Affiliates
shall have duly executed and delivered to the Purchaser each of the Ancillary
Agreements to which it is a party, and CSFB, Inc. shall have executed and
delivered the CSFB Agreement; and

        (i)    Deutsche Bank Securities Inc. Clearing Agreement.    The Company
and Deutsche Bank Securities Inc. shall have entered into the Clearing Agreement
contemplated by the Asset Acquisition Agreement between the Company and Deutsche
Bank Securities Inc. dated June 19, 2002, and substantially all of the
conversions contemplated by such clearing agreement shall have occurred;
provided, that, at the option of the Seller, this condition shall be deemed to
be satisfied if the Purchase Price is reduced by the amount set forth in
Section 8.02(i) of the Disclosure Schedule.


Article IX

INDEMNIFICATION


        SECTION 9.01.    Survival of Representations and Warranties.    The
representations and warranties set forth in Article III of this Agreement or any
certificate delivered pursuant hereto shall survive for a period of eighteen
months following the Closing Date and, thereafter, to the extent a Claim is made
prior to such date with respect to any breach of any such representation or
warranty, until such claim is finally determined or settled; provided, however,
that the representations and warranties set forth in Section 3.03 shall survive
until the 90th day following the expiration of the applicable statute of
limitations, the representations and warranties contained in Section 3.19 shall
survive for a period of three years following the Closing Date and, thereafter,
to the extent a Claim is made prior to such date with respect to any breach of
any such representation or warranty, until such claim is finally determined or
settled, and the representations and warranties contained in Section 3.20 shall
survive as set forth in Section 7.06(d). All covenants and agreements contained
herein shall survive the Closing and remain in full force and effect for a
period of eighteen months following the Closing Date, except for those covenants
and agreements that by their terms are to be performed in whole or in part
subsequent to the Closing, which shall survive the Closing in accordance with
their terms. Notwithstanding the foregoing, the representation set forth in
Section 3.17(b)(i) shall survive for three years following the Closing Date.
From and after the Closing, the sole and exclusive remedy for any breach of any
representation, warranty, covenant or agreement shall be pursuant to
Section 9.02, except in the case of fraud. Except for amounts included in a
third party Claim indemnified hereunder, under no circumstances shall any party
be liable to the other parties for consequential, incidental or punitive
damages.

        SECTION 9.02.    Indemnification.    (a) The Seller hereby indemnifies
the Purchaser and its respective officers, directors, employees, agents and
Affiliates against, and agrees to hold each of them harmless from any loss due
to third party claims or otherwise, any liabilities, costs or expenses
(including reasonable attorneys' fees), judgments, fines, losses, claims,
damages and amounts paid in settlement (collectively, "Damages") relating to or
arising from or in connection with (i) any inaccuracy in any representation or
the breach of any warranty (in each case, without giving effect to any qualifier
regarding materiality or Material Adverse Effect) of the Seller under this
Agreement (except as contained in Section 3.03 and Section 3.20, it being
understood that all claims in respect of Section 3.20 are exclusively addressed
in Article VII) or any certificate delivered pursuant to this Agreement,
(ii) any inaccuracy in any representation or the breach of any warranty of the
Seller contained in Section 3.03, (iii) the failure of the Seller to duly
perform or observe any term, provision, covenant or agreement to be performed or
observed by the Seller pursuant to this Agreement, (iv) the Excluded Assets,
(v) the Excluded Actions, (vi) the Pre-Closing Liabilities, (vii) the Controlled
Group Liability, (viii) the Legacy Business, whether arising prior to or after
the Closing, and (ix) the Adjusted Underfunded Liability. Notwithstanding
anything herein to the contrary, no claims by the Purchaser shall be asserted
pursuant to Section 9.02(a)(i) unless and until the aggregate amount of Damages
that

44

--------------------------------------------------------------------------------


would otherwise be payable pursuant to Section 9.02(a)(i) exceeds $35,000,000
(the "Deductible Amount"), in which case the Purchaser shall be entitled to
receive only that amount in excess of the Deductible Amount. In calculating the
Deductible Amount or Damages hereunder, all Damages which individually (which,
for purposes of this limitation, shall mean any related Damages or series of
related Damages as a result of a common act or omission) total less than $50,000
shall be excluded in their entirety, and the Purchaser shall have no recourse
for such Damages. Notwithstanding anything herein to the contrary, the maximum
aggregate liability of the Seller under Section 9.02(a)(i) shall not exceed 15%
percent of the Purchase Price.

        (b)  From and after the Closing, the Seller shall be entitled to assert
claims against the Purchaser in respect of any Damages arising from or in
connection with (i) any inaccuracy in any representation or the breach of any
warranty of the Purchaser under this Agreement, (ii) the failure of the
Purchaser to duly perform or observe any term, provision, covenant or agreement
to be performed or observed by the Purchaser pursuant to this Agreement or
(iii) the conduct of the Business following the Closing.

        (c)  Notwithstanding anything herein to the contrary, in the event a
party establishes prior to the Closing Date that any of the representations and
warranties to survive the Closing in accordance with Section 9.01 are not true
and correct as of the Closing Date, its sole and exclusive remedy with respect
to any such breach shall be to not close the transaction if any such breach
results in the nonsatisfaction of any of the conditions contained in
Article VIII.

        (d)  No action, claim or setoff for Damages under this Section 9.02
shall be brought or made (i) with respect to claims for Damages resulting from a
breach of any covenant contained in this Agreement after the date on which such
covenant shall terminate pursuant Section 9.01 hereof; and (ii) with respect to
claims for Damages resulting from a breach of any representation or warranty,
after the date on which such representation or warranty shall terminate pursuant
to Section 9.01 hereof; provided, however, that any claim made with reasonable
specificity by the party seeking to be indemnified within the time periods set
forth above shall survive until it is finally and fully resolved.

        (e)  For all purposes of this Article IX, "Damages" shall be net of any
insurance or other recoveries payable to the indemnified party or its Affiliates
in connection with the facts giving rise to the right of indemnification net of
any premium adjustment primarily attributable to such recovery. In addition, any
amount otherwise payable by the indemnifying party under this Section 9.02 shall
be reduced by the estimated present value of any net Tax benefit available to
the indemnified party or its Affiliates in connection with the payments for
which the indemnifying party is responsible under this Section 9.02, and
increased by the estimated present value of any Tax cost reasonably expected to
be incurred by the indemnified party or its Affiliates as the result of the
receipt of such indemnity payment so that such indemnified party is put in the
same net after-tax position (applying the assumptions in the immediately
succeeding sentence) as if it had not incurred any such Damages. The estimated
present value of any net Tax benefit and the estimated present value of any Tax
costs referred to in this subsection shall be computed using the applicable
federal rate for the appropriate time period as defined in Section 1274(d)(1) of
the Code as the discount rate and a tax rate for all relevant years of 40%. All
indemnification payments made pursuant to this Section 9.02 shall be treated by
the parties as an adjustment to the Purchase Price.

        SECTION 9.03.    Third Party Claims.    (a) Upon receipt by the party
seeking to be indemnified pursuant to Section 9.02 (the "Indemnitee") of notice
of any action, suit, proceedings, audit, claim, demand or assessment (each, a
"Claim") against it which might give rise to a claim for Damages, the Indemnitee
shall give prompt written notice thereof (which shall be within 20 days of
receipt by the Indemnitee of such Claim) to the party from which it seeks to be
indemnified (the "Indemnitor") indicating the nature of such Claim and the basis
therefor; provided, however, that any delay or failure by the Indemnitee to give
notice to the Indemnitor shall relieve the Indemnitor of its obligations
hereunder only to the extent, if at all, that it is materially prejudiced by
reason of such delay or failure.

45

--------------------------------------------------------------------------------


        (b)  The Indemnitor shall have the right, at its option, to assume the
defense of, at its own expense and by its own counsel, any such Claim.
Assumption of the defense of any Claim by the Indemnitor shall not prejudice the
right of the Indemnitor to claim at a later date that such Claim is not a proper
matter for indemnification pursuant to this Article IX. If the Indemnitor shall
undertake to compromise or defend any such Claim, it shall promptly notify the
Indemnitee of its intention to do so, and the Indemnitee agrees to cooperate
fully with the Indemnitor and its counsel in the compromise of, or defense
against, any such Claim; provided, however, that the Indemnitor shall not settle
any such Claim without the prior written consent of the Indemnitee (which
consent will not be unreasonably withheld) unless the relief consists solely of
money damages and includes a provision whereby the plaintiff or claimant in the
matter releases the Indemnitee from all liability with respect thereto.
Notwithstanding an election to assume the defense of such action or proceeding,
the Indemnitee shall have, upon giving prior written notice to the Indemnitor,
the right to employ separate counsel and to participate in the defense of such
action or proceeding, and the Indemnitor shall bear the reasonable fees, costs
and expenses of such separate counsel if (i) the Indemnitor shall not have
employed counsel reasonably satisfactory to the Indemnitee to represent it
within a reasonable time after notice of the institution of such action or
proceeding, (ii) the Indemnitee shall have determined in good faith that an
actual or potential conflict of interest makes representation by the same
counsel or the counsel selected by the Indemnitor inappropriate, (iii) the
Indemnitor is not defending a Claim, or (iv) the Indemnitor shall have
authorized the Indemnitee to employ separate counsel at the Indemnitor's
expense, and in each such case the Indemnitee may defend such Claim on behalf of
and for the account and risk of the Indemnitor. In any event, the Indemnitee and
its counsel shall cooperate with the Indemnitor and its counsel and keep such
counsel informed of all developments relating to any such Claims, provide copies
of all relevant correspondence and documentation relating thereto, and shall not
assert any position in any proceeding inconsistent with that asserted by the
Indemnitor. All costs and expenses incurred in connection with the Indemnitee's
cooperation shall be borne by the Indemnitor. In any event, the Indemnitee shall
have, upon giving prior written notice to the Indemnitor, the right at its own
expense to participate in the defense of such asserted liability. In no event
shall the Indemnitee consent to any judgment or entry into any settlement
without the written consent of the Indemnitor (which consent will not be
unreasonably withheld).


ARTICLE X

TERMINATION AND WAIVER


        SECTION 10.01.    Termination.    This Agreement may be terminated at
any time prior to the Closing:

        (a)  by either the Seller or the Purchaser if the Closing shall not have
occurred by September 30, 2003; provided, however, that the right to terminate
this Agreement under this Section 10.01(a) shall not be available to a party
whose failure to fulfill any obligation under this Agreement shall have been the
cause of, or shall have resulted in, the failure of the Closing to occur on or
prior to such date.

        (b)  by either the Purchaser or the Seller in the event that any
Governmental Authority shall have issued an order, decree or ruling or taken any
other action restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement and such order, decree, ruling or other action
shall have become final and nonappealable;

        (c)  by the mutual written consent of the Seller and the Purchaser;

        (d)  by the Purchaser, in the event of the occurrence of any breach of
any representation, warranty or covenant of the Seller, in each case that makes
any of the conditions set forth in Section 8.02 incapable of being satisfied; or

46

--------------------------------------------------------------------------------


        (e)  by the Seller, in the event of the occurrence of any breach of any
representation, warranty or covenant of the Purchaser, in each case that makes
any of the conditions set forth in Section 8.01 incapable of being satisfied.

        SECTION 10.02.    Effect of Termination.    In the event of termination
of this Agreement as provided in Section 10.01, this Agreement shall forthwith
become void and there shall be no liability on the part of any party hereto,
except (a) as set forth in Section 5.03 and Article XI and (b) that nothing
herein shall relieve any party from liability for any breach of this Agreement.
No later than two Business Days following the termination of this Agreement in
accordance with Section 10.01, the Seller will, if previously paid, repay the
amount of the Deposit to the Purchaser by wire transfer in immediately available
funds to a bank account designated by the Purchaser.

        SECTION 10.03.    Waiver    Any party to this Agreement may (a) extend
the time for the performance of any of the obligations or other acts of the
other party, (b) waive any inaccuracies in the representations and warranties of
the other party contained herein or in any document delivered by the other party
pursuant hereto or (c) waive compliance with any of the agreements or conditions
of the other party contained herein. Any such extension or waiver shall be valid
only if set forth in an instrument in writing signed by the party to be bound
thereby. Any waiver of any term or condition shall not be construed as a waiver
of any subsequent breach or a subsequent waiver of the same term or condition,
or a waiver of any other term or condition, of this Agreement. The failure of
any party to assert any of its rights hereunder shall not constitute a waiver of
any of such rights.


ARTICLE XI

GENERAL PROVISIONS


        SECTION 11.01.    Expenses.    Except as otherwise specified in this
Agreement, all costs and expenses, including fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such costs and expenses, whether or not the Closing shall have occurred.

        SECTION 11.02.    Notices.    All notices, requests, claims, demands and
other communications hereunder shall be in writing and shall be given or made
(and shall be deemed to have been duly given or made upon receipt) by delivery
in person, by courier service, by cable, by telecopy, by telegram, by telex or
by registered or certified mail (postage prepaid, return receipt requested) to
the respective parties at the following addresses (or at such other address for
a party as shall be specified in a notice given in accordance with this
Section 11.02):

(a)if to the Seller:


Credit Suisse First Boston (USA), Inc..
11 Madison Avenue
New York, New York 10010
Telecopy: (212) 538-3395
Attention: Neil Radey
                Managing Director


witha copy to:


Shearman & Sterling
599 Lexington Avenue
New York, New York 10022
Telecopy: (212) 848-7179
Attention: Clare O'Brien, Esq.

47

--------------------------------------------------------------------------------

(b)if to the Purchaser:



The Bank of New York Company, Inc.
One Wall Street
New York, New York 10286
Telecopy: (212) 635-1070
Attention: Michael Shepherd, Esq.
                          General Counsel

witha copy to:


Sullivan & Cromwell
125 Broad Street
New York, New York 10004
Telecopy: (212) 558-3588
Attention: Donald C. Walkovik, Esq.

        SECTION 11.03.    Public Announcements.    Neither party to this
Agreement shall make, or cause to be made, any press release, public
announcement or communication to employees or customers in respect of this
Agreement or the transactions contemplated hereby or otherwise communicate with
any third party in respect of this Agreement or the transactions contemplated
hereby without the prior consent of the other party unless otherwise required by
Law or stock exchange regulation, and the parties shall cooperate as to the
timing and contents of any such press release, public announcement or
communication.

        SECTION 11.04.    Headings    The descriptive headings contained in this
Agreement are for convenience of reference only and shall not affect in any way
the meaning or interpretation of this Agreement.

        SECTION 11.05.    Severability    If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any Law or
public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

        SECTION 11.06.    Entire Agreement    This Agreement, the Ancillary
Agreements and the Confidentiality Agreement constitute the entire agreement of
the parties hereto with respect to the subject matter hereof and supersede all
prior agreements and undertakings, both written and oral, between the Seller and
the Purchaser with respect to the subject matter hereof and thereof.

        SECTION 11.07.    Assignment    This Agreement may not be assigned by
operation of law or otherwise without the express written consent of the Seller
and the Purchaser (which consent may be granted or withheld in the sole
discretion of the Seller or the Purchaser, as the case may be); provided,
however, that the Seller or the Purchaser may assign this Agreement in whole or
in part to one or more of its Affiliates, without such consent; provided,
however, that no such assignment shall relieve the Seller or the Purchaser, as
the case may be, of its obligations if the assignee does not perform such
obligations.

        SECTION 11.08.    No Third Party Beneficiaries.    This Agreement shall
be binding upon and inure solely to the benefit of the parties hereto and their
permitted assigns and nothing herein, express or

48

--------------------------------------------------------------------------------


implied, is intended to or shall confer upon any other Person any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

        SECTION 11.09.    Amendment.    This Agreement may not be amended or
modified except (a) by an instrument in writing signed by, or on behalf of, the
Seller and the Purchaser or (b) by a waiver in accordance with Section 10.03.

        SECTION 11.10.    Governing Law.    This Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York, applicable
to contracts executed in and to be performed entirely within that state. All
actions and proceedings arising out of or relating to this Agreement shall be
heard and determined in any New York state or federal court sitting in The City
of New York. The parties hereto unconditionally and irrevocably agree and
consent to the exclusive jurisdiction of, and service of process and venue in,
the United States District Court for Southern District of New York and the
courts of the State of New York located in the County of New York, State of New
York and waive any objection with respect thereto, for the purpose of any
action, suit or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby and further agree not to commence any such
action, suit or proceeding except in any such court.

        SECTION 11.11.    Waiver Of Jury Trial.    The parties each hereby waive
trial by jury in any judicial proceeding involving, directly or indirectly, any
matters (whether sounding in tort, contract or otherwise) in any way arising out
of, related to, or connected with this Agreement, the transactions contemplated
hereby or the relationships established hereunder.

        SECTION 11.12.    Counterparts.    This Agreement may be executed in one
or more counterparts, and by the different parties hereto in separate
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.

        SECTION 11.13.    Specific Performance.    The parties hereto agree that
irreparable damage would occur in the event that any provision of this Agreement
was not performed in accordance with the terms hereof and that the parties shall
be entitled to specific performance of the terms hereof, in addition to any
other remedy at law or equity.

        IN WITNESS WHEREOF, the Seller and the Purchaser have caused this
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.

    CREDIT SUISSE FIRST BOSTON (USA), INC.
 
 
By:
/s/  JEFFREY M. PEEK       

--------------------------------------------------------------------------------

Name: Jeffrey M. Peek
Title: Managing Director and
Head of Financial Services Division


    THE BANK OF NEW YORK COMPANY, INC.
 
 
By:
/s/  CHARLES RAPPOLD      

--------------------------------------------------------------------------------

Name: Charles Rappold
Title: Executive Vice President

49

--------------------------------------------------------------------------------



QuickLinks


Table of Contents
ARTICLE I DEFINITIONS
ARTICLE II PURCHASE AND SALE
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLER
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
ARTICLE V ADDITIONAL AGREEMENTS
Article VI EMPLOYEE MATTERS
Article VII TAX MATTERS
ARTICLE VIII CONDITIONS TO CLOSING
Article IX INDEMNIFICATION
ARTICLE X TERMINATION AND WAIVER
ARTICLE XI GENERAL PROVISIONS
